Exhibit 10.1

Execution Version

 

 

[Published CUSIP Number: 95931PAA6]

CREDIT AGREEMENT

Dated as of October 16, 2013

among

WESTERN REFINING LOGISTICS, LP,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender and

an L/C Issuer,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC and SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Bookrunners

WELLS FARGO SECURITIES, LLC, SUNTRUST ROBINSON HUMPHREY, INC. and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers

SUNTRUST BANK and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as

Co-Syndication Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page     ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     33   

1.03

 

Accounting Terms

     34   

1.04

 

Rounding

     35   

1.05

 

Times of Day

     35   

1.06

 

Letter of Credit Amounts

     35      ARTICLE II      THE COMMITMENTS AND CREDIT EXTENSIONS   

2.01

 

The Borrowings

     36   

2.02

 

Borrowings, Conversions and Continuations of Loans

     36   

2.03

 

Letters of Credit

     38   

2.04

 

Prepayments

     46   

2.05

 

Termination or Reduction of Commitments

     48   

2.06

 

Repayment of Loans

     49   

2.07

 

Interest

     49   

2.08

 

Fees

     50   

2.09

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     51   

2.10

 

Evidence of Debt

     51   

2.11

 

Payments Generally; Administrative Agent’s Clawback

     52   

2.12

 

Sharing of Payments by Lenders

     54   

2.13

 

Increase in Facility

     55   

2.14

 

Cash Collateral

     57   

2.15

 

Defaulting Lenders

     58   

2.16

 

Swingline Loans

     60   

2.17

 

Extension of Maturity Date

     61      ARTICLE III      TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

 

Taxes

     63   

3.02

 

Illegality

     68   

3.03

 

Inability to Determine Rates

     69   

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     69   

3.05

 

Compensation for Losses

     71   

3.06

 

Mitigation Obligations; Replacement of Lenders

     71   

3.07

 

Survival

     72   

 

i



--------------------------------------------------------------------------------

  ARTICLE IV      CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

 

Conditions of Closing Date

     72   

4.02

 

Conditions to All Credit Extensions

     76      ARTICLE V      REPRESENTATIONS AND WARRANTIES   

5.01

 

Existence, Qualification and Power

     77   

5.02

 

Authorization; No Contravention

     77   

5.03

 

Governmental Authorization; Other Consents

     78   

5.04

 

Binding Effect

     78   

5.05

 

Financial Statements; No Material Adverse Effect

     78   

5.06

 

Litigation

     79   

5.07

 

Material Contracts

     79   

5.08

 

Ownership of Property; Liens; Investments

     79   

5.09

 

Environmental Compliance

     81   

5.10

 

Insurance

     81   

5.11

 

Taxes

     81   

5.12

 

ERISA Compliance

     82   

5.13

 

Subsidiaries; Equity Interests; Loan Parties

     82   

5.14

 

Margin Regulations; Investment Company Act

     83   

5.15

 

Disclosure

     83   

5.16

 

Compliance with Laws

     83   

5.17

 

Solvency

     83   

5.18

 

Casualty, Etc.

     84   

5.19

 

Collateral Documents

     84   

5.20

 

State and Federal Regulation

     84   

5.21

 

U.S. Sanctions

     85      ARTICLE VI      AFFIRMATIVE COVENANTS   

6.01

 

Financial Statements

     85   

6.02

 

Certificates; Other Information

     86   

6.03

 

Notices

     89   

6.04

 

Payment of Obligations

     90   

6.05

 

Preservation of Existence, Etc.

     90   

6.06

 

Maintenance of Properties

     90   

6.07

 

Maintenance of Insurance

     91   

6.08

 

Compliance with Laws

     91   

6.09

 

Books and Records

     91   

6.10

 

Inspection Rights

     91   

6.11

 

Use of Proceeds

     92   

 

ii



--------------------------------------------------------------------------------

6.12

 

Additional Subsidiaries; Additional Security

     92   

6.13

 

Compliance with Environmental Laws

     94   

6.14

 

Further Assurances

     94   

6.15

 

Compliance with Terms of Leaseholds

     95   

6.16

 

Material Contracts

     95   

6.17

 

Unrestricted Subsidiaries

     95   

6.18

 

Flood Insurance Laws

     96   

6.19

 

Post-Closing Matters

     96      ARTICLE VII      NEGATIVE COVENANTS   

7.01

 

Liens

     98   

7.02

 

Indebtedness

     101   

7.03

 

Investments

     102   

7.04

 

Fundamental Changes

     104   

7.05

 

Dispositions

     105   

7.06

 

Restricted Payments

     106   

7.07

 

Change in Nature of Business

     107   

7.08

 

Transactions with Affiliates

     107   

7.09

 

Burdensome Agreements

     107   

7.10

 

Use of Proceeds

     108   

7.11

 

Financial Covenants

     108   

7.12

 

Amendments of Organization Documents

     108   

7.13

 

Accounting Changes

     108   

7.14

 

Prepayments, Etc. of Indebtedness

     109   

7.15

 

Amendment, Etc. of Indebtedness

     109   

7.16

 

Swap Contracts

     109   

7.17

 

Deposit Accounts, Securities Accounts and Commodity Accounts

     109   

7.18

 

Material Contracts

     110   

7.19

 

Limitations on Activities of Borrower

     110      ARTICLE VIII      EVENTS OF DEFAULT AND REMEDIES   

8.01

 

Events of Default

     110   

8.02

 

Remedies upon Event of Default

     113   

8.03

 

Application of Funds

     113      ARTICLE IX      ADMINISTRATIVE AGENT   

9.01

 

Appointment and Authority

     115   

9.02

 

Rights as a Lender

     115   

9.03

 

Exculpatory Provisions

     116   

 

iii



--------------------------------------------------------------------------------

9.04

 

Reliance by Administrative Agent

     117   

9.05

 

Delegation of Duties

     117   

9.06

 

Resignation of Administrative Agent

     117   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     118   

9.08

 

No Other Duties, Etc.

     119   

9.09

 

Administrative Agent May File Proofs of Claim

     119   

9.10

 

Collateral and Guaranty Matters

     120   

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     121      ARTICLE X      MISCELLANEOUS   

10.01

 

Amendments, Etc.

     121   

10.02

 

Notices; Effectiveness; Electronic Communications

     123   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     125   

10.04

 

Expenses; Indemnity; Damage Waiver

     126   

10.05

 

Payments Set Aside

     128   

10.06

 

Successors and Assigns

     129   

10.07

 

Treatment of Certain Information; Confidentiality

     134   

10.08

 

Right of Setoff

     135   

10.09

 

Interest Rate Limitation

     136   

10.10

 

Counterparts; Integration; Effectiveness

     136   

10.11

 

Survival of Representations and Warranties

     136   

10.12

 

Severability

     137   

10.13

 

Replacement of Lenders

     137   

10.14

 

Governing Law; Jurisdiction; Etc.

     138   

10.15

 

Waiver of Jury Trial

     139   

10.16

 

No Advisory or Fiduciary Responsibility

     139   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     140   

10.18

 

USA Patriot Act

     140   

10.19

 

Time of the Essence

     140   

10.20

 

ENTIRE AGREEMENT

     140   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 5.06    Litigation 5.07   
Material Contracts 5.08(d)    Existing Investments 5.13    Subsidiaries and
Other Equity Investments; Loan Parties 6.12    Guarantors 6.19    Mortgaged
Properties 6.19(a)(iii)    Property Exempt from Section 6.19(a)(iii)
Requirements 7.02    Existing Indebtedness 7.05(k)    Scheduled Dispositions of
Certain Property 7.06(d)    Scheduled Distributions of Certain Property 7.09   
Burdensome Agreements 10.02    Administrative Agent’s Office, Certain Addresses
for Notices

EXHIBITS

Form of

 

A-1    Loan Notice A-2    Swingline Loan Notice B    Note C    Compliance
Certificate D-1    Assignment and Assumption D-2    Administrative Questionnaire
E    Perfection Certificate F    Security Agreement G-1    U.S. Tax Certificate
(For Foreign Lenders that are not Partnerships for U.S. Federal Income Tax
Purposes) G-2    U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes) G-3    U.S. Tax Certificate
(For Foreign Participants that are Partnerships for U.S. Federal Income Tax
Purposes) G-4    U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes) H    Mortgage

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 16, 2013,
among WESTERN REFINING LOGISTICS, LP, a Delaware limited partnership (the
“Borrower”), each lender and L/C Issuer from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and L/C
Issuer.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Additional Commitment Lenders” has the meaning specified in 2.17(c)(iv).

“Adjusted Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to the product of (a) the Eurodollar Rate for
such Interest Period multiplied by (b) the Statutory Reserves.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders in effect from
time to time. As of the Closing Date, the Aggregate Commitments are
$300,000,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans, the
Swingline Lender to make Swingline Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a)(i) for the fiscal quarter ending December 31, 2013, 0.75% per
annum for Base Rate Loans, 1.75% per annum for Eurodollar Rate Loans and Letter
of Credit Fees and 0.300% per annum for Commitment Fees and (b) after the date
set forth in clause (a) above, the applicable percentage per annum set forth
below determined by reference to the Consolidated Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a)(i):

 

    

Applicable Rate

 

Pricing
Level

  

Consolidated Total Leverage Ratio

   Eurodollar Rate
(Letters of Credit)     Base Rate
(Swingline Loans)     Commitment
Fee   1    £ 2.00 to 1.0      1.75 %      0.75 %      0.300 %  2    > 2.00 to
1.0 £ 2.75 to 1.0      2.00 %      1.00 %      0.300 %  3    > 2.75 to 1.0 £
3.50 to 1.0      2.25 %      1.25 %      0.375 %  4    > 3.50 to 1.0 £ 4.00 to
1.0      2.50 %      1.50 %      0.375 %  5    > 4.00 to 1.0      2.75 %     
1.75 %      0.500 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a)(i); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b).

“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment or holds a Loan at such time, (b) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Lenders and (c) with
respect to the Swingline Commitment, the Swingline Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means any Disposition by any Relevant Party of (a) any Equity
Interest owned by such Relevant Party in any other Relevant Party or (b) all or
any portion of the assets owned by any Relevant Party, provided that “Asset
Sale” shall not include any Disposition pursuant to Section 7.05(a), (b), (c),
(d), (e) or (j).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation of any Person,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a
Capitalized Lease.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Cash” means “Available Cash” as defined in the Partnership Agreement
as in effect on the Closing Date.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of all of the
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of each Lender to make Loans, of the obligation of the L/C Issuer to
make L/C Credit Extensions and the obligation of the Swingline Lender to make
Swingline Loans, in each case pursuant to Section 8.02.

 

3



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate”, and (c) the Adjusted Eurodollar Rate for a one-month interest
period (as determined on such day) plus 1.00%. The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan (including any Swingline Loan) that bears interest
based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means an extension of credit consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York City and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the L/C Issuer shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the L/C Issuer.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

4



--------------------------------------------------------------------------------

(b) time or demand deposits with, or certificates of deposit or bankers’
acceptances of, any branch of any commercial bank that (i)(A) is a Lender or
(B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition or (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; provided that if any such commercial paper is not rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P, then in order to be considered a permissible
Investment for purposes of Section 7.03(a), the following limitation shall
apply: the Borrower and its Restricted Subsidiaries shall not hold more than
$10,000,000 in the aggregate of such commercial paper issued by a single issuer;
and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements made or entered
into at any time, or in effect at any time, whether directly or indirectly, and
whether as a result of assignment or transfer or otherwise, between the Borrower
or any Restricted Subsidiary and any Cash Management Bank.

“Cash Management Bank” means (a) a Lender or an Affiliate of a Lender that is a
party to a Cash Management Agreement on the Closing Date or (b) any Person that,
at the time it enters into a Cash Management Agreement, is a Lender or an
Affiliate of a Lender, in each case, in its capacity as a party to such Cash
Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

5



--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) the General Partner or any other direct or indirect Subsidiary of WNR shall
cease to be the sole general partner of the Borrower; or

(b) WNR shall cease, directly or indirectly to own and control legally and
beneficially greater than 50% of the Equity Interests in the General Partner;

(c) WNR shall cease, directly or indirectly to have the power to vote or direct
the voting of Equity Interests in the General Partner having a majority of the
ordinary voting power for the election of the board of directors (or similar
governing body) of the General Partner; or

(d) either (i) WNR shall cease to be able, directly or indirectly, to appoint a
majority of the members of the board of directors (or similar governing body) of
the General Partner or (ii) the failure of the majority of the board of
directors (or similar governing body) of the General Partner to be comprised of
directors directly or indirectly appointed by WNR.

“Closing Date” means the first date all the conditions precedent in
Section 4.01(a) are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

6



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Joinder Agreements,
security agreements, pledge agreements, deposit account control agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents
delivered pursuant hereto or in connection herewith that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swingline Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Commitment Fee” has the meaning specified in Section 2.08(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7. U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any Measurement Period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such Measurement Period plus, (a) without
duplication, the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges, (ii) the provision
for Federal, state, local and foreign income taxes payable (without duplication,
net of, Federal, state, local and foreign income tax credits),
(iii) depreciation and amortization expense, (iv) non-cash compensation expenses
and charges, (v) unrealized net losses in the fair market value of any Swap
Contract, (vi) other non-cash items reducing such Consolidated Net Income,
(vii) fees and expenses incurred in connection with the Transactions and
(viii) fees and expenses incurred in connection with the proposed or consummated
incurrence of any Indebtedness permitted by Section 7.02 or the proposed or
consummated making of any Investment (including any Permitted Acquisition)
permitted by Section 7.03 (in each case of or by the Borrower and its Restricted
Subsidiaries for such Measurement Period); provided that the aggregate amount of
adjustments included in this clause (viii) shall not exceed the greater of
(A) $10,000,000 and (B) 10% of Consolidated EBITDA for the most recent
Measurement Period (calculated without regard to such addition), in each case
during any fiscal year, and minus (b) without duplication,

 

7



--------------------------------------------------------------------------------

the following to the extent included in calculating such Consolidated Net
Income: (A) unrealized net gains in the fair market value of any Swap Contract
and (B) all non-cash items increasing Consolidated Net Income (in each case of
or by the Borrower and its Restricted Subsidiaries for such Measurement Period).
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), if during such
Reference Period (or, in the case of pro forma calculations, during the period
from the last day of such Reference Period to and including the date as of which
such calculation is made) the Borrower or any Restricted Subsidiary shall have
made a Material Disposition or Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Disposition or Material Acquisition (and any incurrence or
repayment of Indebtedness in connection therewith, other than ordinary course
fluctuations in the drawn amount of revolving credit facilities) occurred on the
first day of such Reference Period (with the Reference Period for the purposes
of pro forma calculations being the most recent period of four consecutive
fiscal quarters for which the relevant financial information is available),
which may, in the case of a Material Acquisition, reflect (1) pro forma
adjustments to the extent permitted to be reflected in pro forma financial
statements prepared in accordance with Article 11 of Regulation S-X under the
Securities Exchange Act of 1934 or (2) other adjustments satisfactory to the
Administrative Agent in its sole discretion. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes common stock
of any Person and (b) involves consideration in excess of $10,000,000; and
“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that
(i) involves assets comprising all or substantially all of an operating unit of
a business or involves common stock of any Person owned by the Borrower and the
Restricted Subsidiaries and (ii) involves consideration in excess of
$10,000,000. For purposes of calculating Consolidated EBITDA for the fiscal
quarter of the Borrower ending December 31, 2013, the parties agree that
Consolidated EBITDA for that part of such period occurring after October 1, 2013
and before the Closing Date shall be equal to (i) the actual number of days
elapsed during that part of such period occurring prior to the Closing Date,
multiplied by (ii) $175,000.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum
(without duplication) of:

(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including the Loans hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments representing obligations for borrowed money,

(b) the outstanding principal amount of all Attributable Indebtedness,

(c) all unreimbursed obligations under bankers’ acceptances and similar
instruments and drawn letters of credit; provided that any unreimbursed amount
under commercial letters of credit shall not constitute Consolidated Funded
Indebtedness until three Business Days after such amount is drawn,

 

8



--------------------------------------------------------------------------------

(d) the outstanding principal amount of all obligations in respect of the
deferred purchase price of property or services (other than accounts payable in
the ordinary course of business),

(e) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Borrower or
any Restricted Subsidiary, and

(f) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or Joint Venture (other than a Joint Venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner or joint venturer, to the extent the Borrower or
such Restricted Subsidiary is directly liable for the payment of such
Indebtedness.

“Consolidated Interest Charges” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any Measurement Period, the
sum (without duplication) of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, plus (c) their net payments (or minus their
net receipts) under Swap Contracts with respect to interest rates. For purposes
of calculating Consolidated Interest Charges for the fiscal quarter of the
Borrower ending December 31, 2013, the parties agree that Consolidated Interest
Charges for that part of such period occurring after October 1, 2013 and before
the Closing Date shall equal $0.

“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in each
case, of or by the Borrower and its Restricted Subsidiaries on a consolidated
basis for such Measurement Period.

“Consolidated Net Income” means, for any Measurement Period, the net income (or
loss) of the Borrower and its Restricted Subsidiaries on a consolidated basis
for such Measurement Period; provided that (a) Consolidated Net Income shall
exclude extraordinary gains and extraordinary losses for such Measurement
Period, (b) Consolidated Net Income shall exclude the net income (or loss) of
any Restricted Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Restricted Subsidiary during such Measurement Period, except to the extent such
income is actually distributed, (c) except as provided in clause (d) below,
Consolidated Net Income shall exclude any income (or loss) for such Measurement
Period of any Person if such Person is not the Borrower or a Restricted
Subsidiary, and (d) Consolidated Net Income shall include the amount of net
income actually distributed in cash during such Measurement Period to the
Borrower or any Restricted

 

9



--------------------------------------------------------------------------------

Subsidiary from any Joint Venture or other Person that is not a Restricted
Subsidiary (other than any dividends or other distributions in cash that are
extraordinary, unusual or non-recurring in nature) and, in the case of a
dividend or other distribution to a Restricted Subsidiary that is not a Loan
Party, such Restricted Subsidiary is not precluded from further distributing
such amount to the Borrower as described in clause (b) of this proviso.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness of the Borrower
and its Restricted Subsidiaries (other than such Consolidated Funded
Indebtedness that is not secured by a Lien as of such date), less any
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries up to $20,000,000 to (b) Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries for the most recently completed Measurement Period.

“Consolidated Tangible Assets” means at any date of determination, the total
amount of consolidated assets of the Borrower and its Restricted Subsidiaries
after deducting therefrom the value of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth on the consolidated
balance sheet of the Borrower.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date, less any unrestricted cash and Cash Equivalents of
the Borrower and its Restricted Subsidiaries up to $20,000,000 to
(b) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
most recently completed Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or any agreement, instrument or other contract to which
such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise (provided
that individual natural persons who are members of a board of managers or board
of directors of a Person shall not be deemed to Control such Person solely
because of such membership). “Controlling” and “Controlled” have meanings
correlative thereto.

“Co-Syndication Agents” means SunTrust and Credit Agricole, in their capacity as
Co-Syndication Agents.

“Credit Agricole” means Credit Agricole Corporate and Investment Bank.

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swingline
Borrowing and (c) an L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

10



--------------------------------------------------------------------------------

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Facility plus
(iii) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Eurodollar Rate
Loan plus 2% per annum and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Loans, Swingline Loans or participations in L/C Obligations required to
be funded by it hereunder, within three Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of the failure to
satisfy one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing), or (ii) pay to the Administrative Agent, the
Swingline Lender, any L/C Issuer, or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit) within three Business Days of the date due, (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on the failure to satisfy a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement),
(c) has failed, within three Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 

11



--------------------------------------------------------------------------------

“Delaware Basin System Assets” means the Pipeline Assets commonly known as the
“Delaware Basin System” that consist of approximately 38 miles of 10” and 12”
mainlines in Southeast New Mexico and West Texas (operated from a central
control station in Bloomfield, New Mexico).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. The granting or creation of a Lien is not a Disposition.

“Documentation Agent” means UBS Securities LLC.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“Easement” means any right-of-way agreement, easement, surface use agreement, or
other similar document relating to any Pipeline Asset owned or held by any
Relevant Party at the time in question.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Energy Policy Act” means the Energy Policy Act of 1992, Pub. L. No. 102-486,
106 Stat. 2776 (codified as amended in scattered sections of 15, 16, 20, 25, 42
U.S.C.).

“Engagement Letter” means the letter agreement, dated September 13, 2013, among
the Borrower, WNR, WFS, STRH, Wells Fargo and SunTrust.

“Environmental Laws” means any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, or governmental restrictions,
any and all judgments, orders, decrees, permits, concessions, grants,
franchises, or licenses by any Governmental Authority, and any agreement with
any Governmental Authority, relating to pollution and/or the protection of the
environment or the release of any materials into the environment, including
those related to releases of hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise, arising
under Environmental Laws (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrower or
any other Relevant Party directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, or (d) the release or threatened
release of any Hazardous Materials into the environment.

 

12



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Borrower is treated as a single employer under Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA with respect to a Pension Plan, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

“Eurodollar Rate” means:

(i) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from

 

13



--------------------------------------------------------------------------------

time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Wells Fargo’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(ii) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time,
on the date of determination, for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Wells Fargo’s London Branch to major
banks in the London interbank Eurodollar market at their request at the date and
time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Extending Lender” has the meaning specified in 2.17(b).

“Extension Effective Date” has the meaning specified in 2.17(b).

“Excluded Assets” means (a) property and assets (including, for the avoidance of
doubt, Pipeline Assets and Easements) the pledge or granting of a security
interest in which would violate contractual restrictions or applicable law or
would require the consent or approval of a third party, in each case, unless
such restrictions are rendered ineffective under the Uniform Commercial Code of
any applicable jurisdiction or, in the case of Equity Interests, unless such
restriction is not contained in a bona fide agreement with a third party that is
not an Affiliate of the Borrower; provided, however, that the Collateral shall
include (and the definition of Excluded Assets shall not then include) any
portion of such property or assets immediately at such time as the contractual
or legal provisions referred to above shall no longer be applicable or such
required consent shall have been received, (b) money, (c) motor vehicles,
(d) letters of credit and letter of credit rights that do not constitute
supporting obligations in respect of other collateral, (e) commercial tort
claims in respect of which no complaint or counterclaim, as applicable, has been
filed or in respect of which the amount claimed is less than $10,000,000, (f)

 

14



--------------------------------------------------------------------------------

Excluded Bank Accounts, (g) property or assets not required to be Collateral
pursuant to the terms of Section 6.12(e), (h) property or assets owned by an
Excluded Subsidiary, unless such Excluded Subsidiary has elected to be a Loan
Party, (i) any “intent-to-use” application for registration of a trademark or
service mark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law and (j) property and
assets with respect to which the Administrative Agent reasonably determines the
time or expense of obtaining a pledge or grant of a security interest therein
outweighs the benefits thereof.

“Excluded Bank Accounts” means any (a) bank accounts maintained by the Loan
Parties which have a most recent 5-day average balance that does not exceed
$2,000,000 in the aggregate and (b) bank accounts used for payroll, payroll
taxes or employee benefits.

“Excluded Subsidiary” means any Subsidiary for which either of the following is
true: (a) it is an Unrestricted Subsidiary or (b) it is not required to become a
Loan Party pursuant to the terms of Section 6.12(e).

“Excluded Swap Obligation” shall mean with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), provided that if a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guarantee or security interest is or becomes illegal, or
(b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and hedge counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
(including for purposes of this definition, the Swingline Lender or the L/C
Issuer) or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with

 

15



--------------------------------------------------------------------------------

respect to an applicable interest in a Loan or Commitment pursuant to a Law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 3.06(b)) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(a)(ii), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any Taxes imposed pursuant to FATCA.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person from the proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings) and condemnation awards (and payments in lieu thereof).

“Facility” means the credit facility under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.

“FERC” shall mean the Federal Energy Regulatory Commission or any of its
successors.

“FERC Jurisdictional Requirement” means, with respect to properties that are
part of the Pipeline Systems for which a Relevant Party has requested a waiver
of the Interstate Commerce Act tariff filing and reporting requirements, any
order or other requirement by the FERC, imposed at any time after the Closing
Date, that requires any Relevant Party to take any action with respect to or as
a result of a finding, that all or a portion of such properties are subject to
FERC requirements, including any requirement for the filing of reports and/or
tariffs at the FERC with respect to such properties, or any other FERC order or
requirement that any Borrower or any Subsidiary comply with the regulations of
the FERC with respect to such Properties.

 

16



--------------------------------------------------------------------------------

“Finance Co” shall mean any direct, wholly-owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Section 6.12 have been complied
with in respect of such Subsidiary, and such Subsidiary is a Restricted
Subsidiary and a Loan Party, (b) such Subsidiary shall be a corporation,
(c) such Subsidiary shall be a Domestic Subsidiary and (d) such Subsidiary has
not (i) incurred, directly or indirectly any Indebtedness or any other
obligation or liability whatsoever other than the Indebtedness that it was
formed to co-issue or co-borrow (including, for the avoidance of doubt, any
additional series, tranche or issuance of such type of Indebtedness) and for
which it serves as co-issuer or co-borrower, (ii) engaged in any business,
activity or transaction, or owned any property, assets or Equity Interests other
than (A) performing its obligations and activities incidental to the co-issuance
or co-borrowing of the Indebtedness that it was formed to co-issue or
co-borrower and (B) other activities incidental to the maintenance of its
existence, including legal, tax and accounting administration,
(iii) consolidated with or merged with or into any Person, or (iv) failed to
hold itself out to the public as a legal entity separate and distinct from all
other Persons.

“Fiscal Year-End 2011 Financial Statements” means the audited combined balance
sheet of the predecessor to the Borrower and its Subsidiaries for the fiscal
year ended December 31, 2011, and the related combined statements of operations,
division equity and cash flows for such fiscal year of the predecessor to the
Borrower and its Subsidiaries then ended, including the notes thereto.

“Fiscal Year-End 2012 Financial Statements” means the audited combined balance
sheet of the predecessor to the Borrower and its Subsidiaries for the fiscal
year ended December 31, 2012, and the related combined statements of operations,
division equity and cash flows for such fiscal year of the predecessor to the
Borrower and its Subsidiaries then ended, including the notes thereto.

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 6.18.

“Foreign Lender” means a Lender that is not a U.S. Person (including such a
Lender when acting in the capacity of the Swingline Lender or the L/C Issuer).

“Foreign Subsidiary” means any Subsidiary that is either (i) incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. Federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia) and is a CFC, (ii) any Subsidiary of a Foreign Subsidiary
or (iii) a disregarded entity for U.S. Federal tax purposes if substantially all
of its assets consist of Equity Interests of one or more Foreign Subsidiaries.

 

17



--------------------------------------------------------------------------------

“Four Corners Pipeline Assets” means the Pipeline Assets commonly known as the
“Four Corners System” that consist of approximately 257 miles of gathering and
mainlines in northwestern New Mexico that gather and transport crude oil and
condensate produced in the San Juan and Paradox Basin areas of New Mexico and
Utah and deliver it to WNR’s refinery located in Gallup, New Mexico.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Western Refining Logistics GP, LLC, a Delaware limited
liability company or any substitute or replacement general partner of the
Borrower that is a direct or indirect Subsidiary of WNR.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such

 

18



--------------------------------------------------------------------------------

Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Restricted Subsidiaries of the Borrower
listed on Schedule 6.12 and each other Restricted Subsidiary of the Borrower
that is required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties in the Security Agreement, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means (a) a Lender or an Affiliate of a Lender that is a party to a
Swap Contract on the Closing Date or (b) any Person that, at the time it enters
into a Swap Contract permitted under ARTICLE VI or ARTICLE VII is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract.

“IFRS” means International Financial Reporting Standards as issued by the
International Accounting Standards Board.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person, whether current or long-term, for borrowed
money and all obligations evidenced by bonds, debentures, notes, loan agreements
or other similar instruments representing obligations for borrowed money;

 

19



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank guaranties
and similar instruments;

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable in the ordinary course of
business and not past due for more than 90 days after the date on which such
account was due, unless being contested in good faith by appropriate proceedings
and for which any reserves are required by GAAP are maintained);

(d) all Indebtedness (excluding prepaid interest thereon) of others secured by a
Lien on property owned by such Person, whether or not such Indebtedness shall
have been assumed by such Person or is limited in recourse;

(e) all Attributable Indebtedness of such Person;

(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any similar payment in respect of any Equity Interest in such
Person on a date prior to the date that is 90 days after the Maturity Date,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(g) all Guarantees of such Person in respect of any of the foregoing
Indebtedness of another Person.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or Joint Venture (other than a Joint Venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent that such Person is
directly liable therefor, which shall include any Guarantees thereof.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Ineligible Institution” shall mean the Persons identified by the Borrower to
the Administrative Agent (which shall furnish such information to the Lenders)
in writing prior to the Closing Date.

“Information” has the meaning specified in Section 10.07.

“Information Memorandum” means the information memorandum dated September 2013,
used by the Joint Bookrunners in connection with the syndication of the
Commitments.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice or is ending twelve
months thereafter if requested by the Borrower and consented to by all the
Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act, codified at 49 U.S.C. App. §§ 1 et seq (1988).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness of or Equity Interest
in, another Person, (c) the purchase or other acquisition (in one transaction or
a series of related transactions) of all or any material portion of the assets
of another Person or (d) the contribution of assets or property to a Joint
Venture or Unrestricted Subsidiary. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

21



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means an agreement in the form of Annex I to the Security
Agreement.

“Joint Lead Arrangers” means, collectively, WFS, STRH and Credit Agricole.

“Joint Venture” means a corporation, limited liability company, limited
partnership or statutory trust that is not a Subsidiary and that is owned
jointly by a Relevant Party and one or more Persons other than the Borrower and
its Subsidiaries.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements relating to the foregoing with, any Governmental
Authority.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced by means of a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Wells Fargo or any other Lender appointed by the Borrower
(with the approval of the Administrative Agent, such approval not to be
unreasonably withheld or delayed, and the acceptance of such appointment by such
Lender) in such capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. The “L/C Issuer” means the
relevant L/C Issuer or each L/C Issuer, as the case may be.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

22



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Borrower and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $25,000,000 (or, if less,
the Aggregate Commitments). The Letter of Credit Sublimit is part of, and not in
addition to, the Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way, other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means the loans specified in Section 2.01.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Engagement Letter, and (e) each Issuer Document.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, assets, business, or financial condition of
the Borrower and its Subsidiaries, taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of any Loan

 

23



--------------------------------------------------------------------------------

Party to perform its payment obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

“Material Contract” means (a) the Contractual Obligations listed on Schedule
5.07 and (b) any Contractual Obligation between the WNR Group and their
assignees, on the one hand, and a Relevant Party, on the other hand (the “Parent
Contracts”), or one or more Contractual Obligations with the General Partner
having the same practical effect as a Parent Contract, in each case, that is
filed or required to be filed by the Borrower pursuant to Item 1.01 of Form 8-K.
For the avoidance of doubt, it is understood that Contractual Obligations
described in clauses (a) and (b) above shall continue to be Material Contracts
notwithstanding any assignment by the counterparty thereto.

“Material Permitted Acquisition” means any Permitted Acquisition by the Borrower
or any Restricted Subsidiary for consideration in excess of $10,000,000.

“Maturity Date” means October 16, 2018 or such later date to which any Lender
has agreed to extend its Commitment pursuant to Section 2.17; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four full
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date. For all purposes of this Agreement when determining (a) an
amount of any item included in the calculation of a financial ratio or financial
covenant for the fiscal quarter ended December 31, 2013, such amount for the
Measurement Period then ended shall equal such item for such fiscal quarter
multiplied by four; (b) an amount of any item included in the calculation of a
financial ratio or financial covenant for the fiscal quarter ended March 31,
2014, such amount for the Measurement Period then ended shall equal such item
for such fiscal quarter multiplied by four; (c) an amount of any item included
in the calculation of a financial ratio or financial covenant for the fiscal
quarter ended June 30, 2014, such amount for the Measurement Period then ended
shall equal such item for the two fiscal quarters then ended multiplied by two;
and (d) an amount of any item included in the calculation of a financial ratio
or financial covenant for the fiscal quarter ended September 30, 2014, such
amount for the Measurement Period then ended shall equal such item for the three
fiscal quarters then ended multiplied by 4/3.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 6.19.

“Mortgage Policy” has the meaning specified in Section 6.19.

“Mortgaged Properties” means all Real Property and Easements required to be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.
For the avoidance of doubt, in no event shall “Mortgaged Properties” include any
Real Property or Easement that constitutes an Excluded Asset.

 

24



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means with respect to any Asset Sale by any Relevant Party,
or any Extraordinary Receipt received or paid to the account of any Relevant
Party, the excess, if any, of (i) the sum of cash and Cash Equivalents received
in connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Relevant Party in connection
with such transaction and (C) Taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith.

“Non-Extending Lenders” has the meaning specified in Section 2.17(c)(iii).

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Recourse Debt” shall mean Indebtedness as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) constitutes the lender.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Notes Offering” means the issuance by the Borrower or a Finance Co, whether in
one offering or multiple offerings on an aggregate basis, of at least
$100,000,000 of unsecured notes

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Swingline Loan, Letter of Credit, Secured
Cash Management Agreement or Secured Hedge Agreement (other than any Excluded
Swap Obligation), in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

25



--------------------------------------------------------------------------------

“OFAC” has the meaning specified in Section 5.21.

“Omnibus Agreement” means the Omnibus Agreement, dated as of the Closing Date,
among WNR, the Borrower, the General Partner, Western Refining Southwest, Inc.,
Western Refining Company, L.P. and Western Refining Wholesale, Inc.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, Joint Venture, trust or other form of business entity, the
partnership, Joint Venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” with respect to any recipient, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” all present or future stamp or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06(b)).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts; and (c) with respect to any Swingline Obligations on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swingline Loans occurring on such
date.

“Participant” has the meaning specified in Section 10.06(d).

 

26



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified in Section 10.06(d).

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Western Refining Logistics, LP, dated as of the Closing
Date, between the General Partner and Western Refining Southwest, Inc.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
maintained or is contributed to by the Borrower or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“Perfection Certificate” shall mean a certificate in the form of Exhibit E or
any other form approved by the Administrative Agent.

“Permitted Acquisition” means an acquisition permitted under Section 7.03(g).

“Permitted Encumbrance” has the meaning specified in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, Joint Venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline Assets” means, collectively, all gathering systems, all tubes and
pipelines used for the transportation of hydrocarbons (including crude oil and
refined products), wherever located, whether now owned or hereafter acquired by
any Loan Party, together with all equipment, contracts, fixtures, facilities,
metering stations, compressors, improvements, records and other property
appertaining thereto.

“Pipeline System” means each system of Pipeline Assets, Real Property and
Easements relating thereto making up an integrated gathering system and
gathering system, or other pipeline system.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) maintained by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

 

27



--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest of a
Relevant Party in and to any and all parcels of real property owned or leased by
a Relevant Party together with all improvements and appurtenant fixtures,
easements, rights of way and other real property incidental to the ownership,
lease or operation thereof, but excluding Easements.

“Register” has the meaning specified in Section 10.06(c).

“Registration Statement” means the Registration Statement on Form S-1, under the
Exchange Act, of the Borrower filed with the SEC on July 25, 2013, as amended
prior to the Closing Date.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Parties” means, collectively, the Borrower and the Restricted
Subsidiaries.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
(under applicable regulations or otherwise).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swingline Obligations being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
any executive vice president, vice president, secretary or assistant secretary
of a Loan Party or of the General Partner acting on behalf of a Loan Party or
Loan Parties. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party or of the General Partner acting on behalf of a Loan
Party or Loan Parties shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property

 

28



--------------------------------------------------------------------------------

and including any sinking fund payment or similar deposit) on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s or any Restricted Subsidiary’s
stockholders, partners or members (or the equivalent of any thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under ARTICLE VI or
ARTICLE VII that is entered into by and between any Loan Party and any Hedge
Bank. “Secured Hedge Agreement” shall not include any transactions or
confirmations with a Lender or an Affiliate of such Lender entered into after
such Lender ceases to be a Lender or such Affiliate ceases to be an Affiliate of
such Lender.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swingline Lender, the L/C Issuer, the Hedge Banks, the Cash Management
Banks, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations
owing to which are or are purported to be secured by the Collateral under the
terms of the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

29



--------------------------------------------------------------------------------

“State Pipeline Regulatory Agencies” means any state Governmental Authority with
jurisdiction with respect to any Pipeline Systems, and “State Pipeline
Regulatory Agency” means any one of the foregoing.

“Statutory Reserves” means shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
FRB for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D). Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to the Administrative Agent, any Lender or any L/C
Issuer under such Regulation D or any comparable regulation. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency) or
(in the case of a partnership) a majority of the general partner interests are
at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“SunTrust” means SunTrust Bank and its successors.

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, derivative contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master derivatives agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

 

30



--------------------------------------------------------------------------------

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” shall mean a borrowing of Swingline Loans made by the
Swingline Lender pursuant to Section 2.16.

“Swingline Commitment” shall mean, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans pursuant to
Section 2.16. The aggregate amount of the Swingline Commitment is $10,000,000
(or, if less, the Aggregate Commitments).

“Swingline Lender” shall mean Wells Fargo, in its capacity as Swingline Lender.

“Swingline Lender Notice” has the meaning specified in Section 2.16(c).

“Swingline Loan” shall mean any Swingline Loan made to the Borrower pursuant to
Section 2.16.

“Swingline Loan Notice” shall mean a request by the Borrower substantially in
the form of Exhibit A-2.

“Swingline Obligations” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person, but which, upon the insolvency or
bankruptcy of such Person would be characterized as indebtedness of such Person
(without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties or
assessments imposed by any Governmental Authority, including any withholdings or
backup withholdings with respect thereto and any interest, additions to tax or
penalties applicable thereto.

 

31



--------------------------------------------------------------------------------

“Threshold Amount” means $7,500,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans
(including Swingline Loans) and L/C Obligations.

“Transactions” means (i) the negotiation, execution, delivery and effectiveness
of the Loan Documents, (ii) the establishment of, and the preparation for and
consummation of the initial public offering of, the Borrower (including the
negotiation, execution, delivery and effectiveness of agreements between the
Borrower and its Subsidiaries, on the one hand, and the WNR Group, on the other
hand, the conversion of the Restricted Subsidiaries from corporations into
limited liability companies and distributions and contributions of assets
(including Equity Interests) in connection therewith) and (iii) the payment of
fees and expenses incurred in connection with any of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such pursuant to Section 6.17(a) and any Subsidiary of an Unrestricted
Subsidiary. As of the Closing Date, there are no Unrestricted Subsidiaries.

“US Bank” means U.S. Bank National Association and its successors.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e)(ii)(B)(3).

 

32



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to vote in the election of the board of directors
or equivalent governing body of such person.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“WFS” means Wells Fargo Securities, LLC and its successors.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“WNR” means Western Refining, Inc. and its successors.

“WNR Credit Facility” means the Second Amended and Restated Revolving Credit
Agreement, dated as of April 11, 2013, among WNR, the lenders party thereto and
Bank of America, N.A., as administrative agent, swingline lender and letter of
credit issuer.

“WNR Indenture” means the Indenture, dated as of March 25, 2013, among WNR,
guarantors party thereto and U.S. Bank National Association, as trustee, paying
agent, registrar and transfer agent.

“WNR Group” means WNR and its Subsidiaries (other than the General Partner, the
Borrower and the Borrower’s Subsidiaries).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements, amendments and restatements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and

 

33



--------------------------------------------------------------------------------

Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect, unless the context otherwise requires, and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except (x) as may be
required by changes in GAAP or (y) as may be required by IFRS if the Borrower is
required to apply IFRS as provided in Section 1.03(b), in each case subject to
Section 1.03(b) below; provided that notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any change to GAAP occurring after the Closing Date as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
on August 17, 2010, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or such similar arrangement) was not
required to be so treated under GAAP as in effect on the Closing Date.
Notwithstanding the foregoing, for purposes of all computations of amounts and
ratios referred to herein, Indebtedness of the Borrower and its Restricted
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

34



--------------------------------------------------------------------------------

(b) Changes in GAAP; IFRS. If (x) at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document or (y) the Borrower is required (as advised by the Borrower’s outside
auditors of nationally recognized standing) to apply IFRS rather than GAAP and
such change would affect the computation of any financial ratio or requirement
set forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or such application of
IFRS, as the case may be (subject in each case to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein (or
prior to the application of IFRS, as applicable) and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP (or to
such application of IFRS, as applicable).

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof after such time, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time; provided, further, however, that with respect to any Letter
of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic decreases in the stated amount
thereof after such time (unless such Letter of Credit also provides for one or
more automatic increases after such time), at the time of any such decrease and
thereafter, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to such
decrease.

 

35



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Borrowings. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time the outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations and Swingline Obligations shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01.
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes
to request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 noon four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Appropriate Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one

 

36



--------------------------------------------------------------------------------

Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding the
foregoing, Swingline Loans may not be converted or continued.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Loan Notice with respect to a Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Wells Fargo’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

37



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven (7) Interest Periods in effect.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations and Swingline Obligations shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date or the Borrower shall have Cash Collateralized 103% of the full
amount then available for drawing under such Letter of Credit.

 

38



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $5,000,

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s Fronting Exposure (after giving effect
to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which the L/C Issuer has Fronting Exposure.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in

 

39



--------------------------------------------------------------------------------

ARTICLE IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in ARTICLE IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) The Borrower may from time to time request that the L/C Issuer issue or
amend a Letter of Credit by delivering to the L/C Issuer a Letter of Credit
Application (with a copy to the Administrative Agent), appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 12:00 noon at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
ARTICLE IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter

 

40



--------------------------------------------------------------------------------

into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 12:00 noon on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such

 

41



--------------------------------------------------------------------------------

time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 2:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 4.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other

 

42



--------------------------------------------------------------------------------

occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the greater of the Federal Funds Rate and a rate determined
by the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

43



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant

 

44



--------------------------------------------------------------------------------

or assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
in a nonappealable judgment of a court of competent jurisdiction; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, all as determined in the final
nonappealable judgment of a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate for Letters of Credit times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be (A) payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), (B) retained by the Borrower to the extent that the
Borrower has provided Cash Collateral to cover Fronting Exposure that has not
been reallocated pursuant to Section 2.15(a)(iv), and (C) with the balance of
such fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any

 

45



--------------------------------------------------------------------------------

Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at a rate of 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04 Prepayments.

(a) Optional. (i) Subject to the last sentence of this Section 2.04(a)(i), the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 12:00 noon (1) three Business Days prior

 

46



--------------------------------------------------------------------------------

to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Eurodollar Rate Loans. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage). If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided that any
such notice may be contingent upon the consummation of a refinancing,
acquisition, merger or disposition transaction and if such refinancing,
acquisition, merger or disposition is not consummated on the date of repayment
specified in such notice, such notice may be rescinded, or the date of
prepayment specified therein extended, upon further notice from the Borrower to
the Administrative Agent. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

(ii) The Borrower may, upon notice to the Swingline Lender (with a copy to the
Administrative Agent), at any time and from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swingline Lender and the Administrative
Agent not later than 2:00 p.m. on the date of prepayment and (ii) any such
prepayment shall be in a minimum principal amount of the lesser of (x) $100,000
and (y) the aggregate principal amount of all Swingline Loans then outstanding.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
prepayment amount specified in such notice shall be due and payable on the date
specified therein; provided that any such notice may be contingent upon the
consummation of a refinancing, acquisition, merger or disposition transaction
and if such refinancing, acquisition, merger or disposition is not consummated
on the date of repayment specified in such notice, such notice may be rescinded,
or the date of prepayment specified therein extended, upon further notice from
the Borrower to the Administrative Agent.

(b) Mandatory.

(i) To the extent that the Net Cash Proceeds of any Asset Sale or Extraordinary
Receipt exceeds $10,000,000, the Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of such excess Net Cash Proceeds promptly after
receipt thereof (or if the Borrower in good faith intends to use such Net Cash
Proceeds to acquire, improve or maintain Pipeline Assets, Real Property or
Easements related to Pipeline Assets or for capital assets to be used in any
line of business not prohibited by Section 7.07, then on or before the 365th day
after such Asset Sale to the

 

47



--------------------------------------------------------------------------------

extent that, within such 365 day period, the Relevant Parties have not used such
Net Cash Proceeds for such purpose, provided, that prepayment shall be required
with such Net Cash Proceeds promptly after any earlier date on which the
Borrower has determined not to use such Net Cash Proceeds for any such purpose)
(all such prepayments to be applied as set forth in clause (iii) below).

(ii) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments, the Borrower shall immediately prepay Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless after the prepayment in full of the Loans and L/C
Borrowings, the Total Outstandings exceed the Aggregate Commitments then in
effect.

(iii) Prepayments of the Facility made pursuant to this Section 2.04(b) shall be
applied, first, ratably to the L/C Borrowings, second, ratably to the
outstanding Swingline Borrowings, third, ratably to the outstanding Base Rate
Loans (other than the Swingline Loans), fourth, ratably to the outstanding
Eurodollar Rate Loans, and fifth, in the case of prepayments under
Section 2.04(b)(ii) only, to Cash Collateralize the remaining L/C Obligations;
and, in the case of prepayments of the Facility required pursuant to clause (i)
or (ii) of this Section 2.04(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Loans outstanding at such time and,
in the case of prepayments under Section 2.04(b)(ii) only, the Cash
Collateralization of the remaining L/C Obligations in full, may be retained by
the Borrower. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable. Prepayments of the
Facility made pursuant to this Section 2.04(b) shall not result in a permanent
reduction of the Commitments.

2.05 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, the Swingline Commitment, or the Letter of
Credit Sublimit, or from time to time permanently reduce the Aggregate
Commitments, the Swingline Commitment or the Letter of Credit Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (B) the Swingline
Commitment if, after giving effect thereto, the Outstanding Amount of the
Swingline Obligations would exceed the Swingline Commitment, or (C) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit.

 

48



--------------------------------------------------------------------------------

(b) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Swingline Commitment, the Letter of Credit Sublimit or the Aggregate Commitments
under this Section 2.05. Upon any reduction of the Aggregate Commitments, the
Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

2.06 Repayment of Loans. The Borrower shall repay (i) to the Lenders on the
Maturity Date the aggregate principal amount of all Loans outstanding on such
date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month (or if
either such date is not a Business Day, the next succeeding Business Day) and is
at least seven Business Days after such Swingline Loan is made; provided that on
each date that a Borrowing (other than a Borrowing that is required to finance
the reimbursement of a L/C Advance as contemplated by Section 2.03(c)) is made,
the Borrower shall repay all Swingline Loans then outstanding.

2.07 Interest.

(a) Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(i) While any Event of Default under Sections 8.01(a) (with respect to payments
of principal only) or 8.01(f) exists, the Borrower shall pay interest on all
outstanding Obligations hereunder at a fluctuating interest rate per annum equal
to the Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on all outstanding Obligations hereunder
at a fluctuating interest rate per annum equal to the Default Rate to the
fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

49



--------------------------------------------------------------------------------

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender) such Lender’s Applicable
Percentage of an aggregate commitment fee (the “Commitment Fee”) equal to the
Applicable Rate times the actual daily amount by which the Aggregate Commitments
at such time exceeds the sum of (i) the Outstanding Amount of Loans and (ii) the
Outstanding Amount of L/C Obligations. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in ARTICLE IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For the purposes of calculating the
Commitment Fee, the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero unless the Lenders have funded their
participations therein.

(b) Other Fees.

(i) The Borrower shall pay to the Joint Lead Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Engagement Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon by the Borrower in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

50



--------------------------------------------------------------------------------

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans computed using the prime
rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, (i) the Consolidated Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period: (A) the Borrower
shall promptly (but in any event within ten (10) Business Days), after the
Borrower discovers such inaccuracy or the Borrower is notified by the
Administrative Agent (on behalf of the Required Lenders) of such inaccuracy, as
the case may be, deliver to the Administrative Agent correct financial
information for such period, as necessary and (B) the Administrative Agent shall
determine and notify the Borrower of the amount of interest that would have been
due in respect of any of the outstanding Obligations and the amount of the
Commitment Fees and Letter of Credit Fees, if any, during such period had the
pricing been determined based on the correct calculation of the Consolidated
Total Leverage Ratio. The Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or 2.07
or under ARTICLE VIII. The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or

 

51



--------------------------------------------------------------------------------

any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note with respect to the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 3:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance

 

52



--------------------------------------------------------------------------------

upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders, the Swingline Lender or the L/C Issuer hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders, the
Swingline Lender or the L/C Issuer, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders, the Swingline Lender or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, the Swingline Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in ARTICLE IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

53



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 10.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and, except as set forth in Section 2.15(a)(iv), no Lender shall be responsible
for the failure of any other Lender to so make its Loan, to purchase its
participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
or Swingline Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by

 

54



--------------------------------------------------------------------------------

the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.13 Increase in Facility.

(a) Request for Increase. Provided there exists no Event of Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the
Borrower may from time to time, request an increase in the Aggregate Commitments
by an amount (for all such requests) not exceeding $200,000,000; provided that
(i) any such request for an increase shall be in a minimum amount of $25,000,000
and (ii) the Borrower may make a maximum of four such requests. At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders (or such shorter time as determined in
the sole discretion of the Administrative Agent)).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent in writing within such time period whether or not it agrees to increase
its Commitment and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage or such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. For the avoidance of doubt, no Lender’s Commitment may be
increased without the prior written consent of such Lender.

 

55



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. Subject to the approval of the Administrative Agent
and the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (i) a favorable
opinion of counsel to the Loan Parties, addressed to the Administrative Agent
and each Lender, covering such matters as may be reasonably requested by the
Administrative Agent in connection with such increase and (ii) a certificate of
each Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, (B) in the case of
the Borrower, certifying, as of such date, giving effect to amounts drawn or to
be drawn under the Facility (as increased pursuant to this Section 2.13) as of
such date, pro forma compliance with the financial covenants contained in
Section 7.11 as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), and (C) in the case of the Borrower, certifying that,
before and after giving effect to such increase, (1) the representations and
warranties contained in ARTICLE V and the other Loan Documents are true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
with respect to representations and warranties which are expressly qualified by
materiality, which shall be true and correct in all respects) as of such earlier
date, and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (2) no Event of Default exists. The
Borrower shall borrow additional Loans from the Lenders whose Commitments have
been increased and/or prepay any Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

 

56



--------------------------------------------------------------------------------

(f) For the avoidance of doubt, any increase in Commitments pursuant to this
Section 2.13 and any Loans resulting therefrom shall have the same terms (other
than upfront fees paid to the Lenders) as the other Commitments and Loans and
shall be benefitted by the Guarantees from the Guarantors and secured on a pari
passu basis by the Collateral.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize 103% of the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent or the L/C Issuer, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover 103% of all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Swingline Lender, the L/C Issuer and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines in good
faith that Cash Collateral is subject to any right or claim of any Person other
than the Administrative Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.15 or 8.02 in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

57



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations or events giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.14
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of a Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to ARTICLE VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or the Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or the Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit or Swingline Loan; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts then owing to the Lenders,
the Swingline Lender or the L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Swingline Lender or the L/C
Issuer

 

58



--------------------------------------------------------------------------------

against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
then owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans, Swingline Loans or L/C Advances in respect of
which that Defaulting Lender has not fully funded its appropriate share, such
payment shall be applied solely to pay the Loans of, Swingline Loans of, and L/C
Advances owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, Swingline Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.08(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) (and the Borrower shall (A) be required to pay to the L/C
Issuer the amount of such fee allocable to its Fronting Exposure arising from
that Defaulting Lender and (B) not be required to pay the remaining amount of
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Section 2.03, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash

 

59



--------------------------------------------------------------------------------

Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.16 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period in U.S. Dollars, in an aggregate principal amount at any
time outstanding that will not result in (x) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Commitment or (y) the Total
Outstandings exceeding the Aggregate Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay or repay
and reborrow Swingline Loans. All Swingline Loans shall be Base Rate Loans under
this Agreement.

(b) To request a Swingline Borrowing, the Borrower shall notify the Swingline
Lender of such request by telephone (confirmed by a Swingline Loan Notice by
telecopy) not later than 2:00 p.m. on the day of the proposed Swingline
Borrowing. Each such notice and Swingline Loan Notice shall be irrevocable and
shall specify (i) the requested date (which shall be a Business Day) of the
Swingline Borrowing, (ii) the amount of the requested Swingline Borrowing and
(iii) the location and number of the Borrower’s account to which funds are to be
disbursed. Each Swingline Loan shall be in a minimum principal amount of
$100,000. The Swingline Lender shall make each Swingline Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 4:00 p.m. to the account requested by the Borrower.

(c) The Swingline Lender may by written notice (a “Swingline Lender Notice”)
given to the Administrative Agent not later than 12:00 noon on any Business Day
when Swingline Loans are outstanding, require the Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each such Lender, specifying in such notice such Lender’s Applicable Percentage
of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided

 

60



--------------------------------------------------------------------------------

above, to pay to the Administrative Agent for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its respective obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds not later than 2:00 pm on the Business Day specified in the
Swingline Lender Notice (and Section 2.11 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
by the Borrower in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or any other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be remitted promptly
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be remitted promptly by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

2.17 Extension of Maturity Date.

(a) Not earlier than one year after the Closing Date, nor later than six months
prior to the Maturity Date, the Borrower may, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), request a one-year extension of
the Maturity Date then in effect; provided that not more than two such
extensions shall be effected during the term of this Agreement. Within 30 days
of delivery to the Lenders of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion). Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.

(b) The Maturity Date shall be extended only if the Required Lenders (calculated
prior to giving effect to any replacements of Lenders permitted herein) (the
“Extending Lenders”) have consented thereto. If so extended, the Maturity Date,
as to the Extending Lenders, shall be extended to the date which is one year
after the Maturity Date then in effect, effective as of the

 

61



--------------------------------------------------------------------------------

date the Administrative Agent has received the documents required to be
delivered by Section 2.17(c)(ii) (the “Extension Effective Date”). The
Administrative Agent and the Borrower shall promptly confirm to the Lenders such
extension and the Extension Effective Date.

(c) Notwithstanding the foregoing, the extension of the Maturity Date pursuant
to this Section shall not be effective with respect to any Lender unless:

(i) on the Extension Effective Date, no Default shall have occurred and be
continuing, and no Default shall occur, as a result of such extension;

(ii) the Borrower shall deliver to the Administrative Agent (A) copies of
resolutions certified by a Responsible Officer of the Borrower, or such other
evidence as may be satisfactory to the Administrative Agent, demonstrating that
the Borrower’s incurrence of indebtedness hereunder with a Maturity Date as
extended pursuant to this Section has been duly authorized by all necessary
corporate action and (B) a certificate signed by a Responsible Officer of the
Borrower dated as of the Extension Effective Date certifying that (1) before and
after giving effect to such extension, the representations and warranties
contained in Article V and the other Loan Documents made by it are true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Extension Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
(except with respect to representations and warranties which are expressly
qualified by materiality, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (2) before and
after giving effect to such extension no Default exists or will exist, and
(3) no event has occurred since the date of the most recent audited financial
statements of the Borrower delivered pursuant to Section 6.01(a) and (b) that
has had, or would reasonably be expected to have, a Material Adverse Effect;

(iii) The Borrower shall pay any Loans outstanding on the Maturity Date (prior
to giving effect to any extension) as to any non-extending Lenders (the
“Non-Extending Lenders”) (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Loans ratable with any
revised and new Applicable Percentages of all the Lenders effective as of the
Extension Effective Date;

(iv) On the Maturity Date applicable to each Non-Extending Lender, all or any
part of such Non-Extending Lenders’ Applicable Percentage of the Outstanding
Amount of L/C Obligations shall be reallocated among the Extending Lenders and
any new Lenders that become Lenders pursuant to Section 2.17(d) (“Additional
Commitment Lenders”) in accordance with their respective Applicable Percentages
(calculated without regard to the Non-Extending Lenders’ Commitments) but only
to the extent that such reallocation does not cause, with respect to any
Extending Lender or Additional

 

62



--------------------------------------------------------------------------------

Commitment Lender, the aggregate Outstanding Amount of the Loans of such Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swingline Obligations, to exceed such Lender’s Commitments as in effect
at such time; and

(v) If the reallocation described in the preceding clause (iv) cannot, or can
only partially, be effected, the Borrower shall Cash Collateralize the L/C
Obligations to the extent that, after giving effect to the reallocation pursuant
to the preceding clause (iv) and the payment required by the preceding clause
(iii), the Total Outstandings exceed the Commitments of the Extending Lenders
and the Additional Commitment Lenders. The amount of Cash Collateral provided by
the Borrower pursuant to this clause (v) shall reduce the Non-Extending Lenders’
Applicable Percentage of the Outstanding Amount of L/C Obligations (after giving
effect to any partial reallocation pursuant to the preceding clause (iv)) on a
pro rata basis; and each Non-Extending Lender’s Commitment to make Loans,
purchase participations in Swingline Loans, and purchase participations in L/C
Obligations with respect to Letters of Credit issued after such Maturity Date
shall terminate.

(d) The Borrower shall have the right to replace each Non-Extending Lender in
accordance with Section 10.13.

(e) This Section shall supersede any provisions in Section 2.06 or 10.01 to the
contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Law requires the deduction or withholding
of any Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both U.S. Federal backup withholding and
withholding taxes, from any payment, then (A) the applicable Withholding Agent
shall withhold or make such deductions as are determined by the Withholding
Agent to be

 

63



--------------------------------------------------------------------------------

required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the applicable Withholding Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions of Indemnified
Taxes applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent or the Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender, the Swingline Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender, as the case may be, to
the Borrower or the Administrative Agent pursuant to subsection (e). A

 

64



--------------------------------------------------------------------------------

certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the Borrower or
the Administrative Agent under this clause (ii). The agreements in this
clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested
documentation or information as will permit the Borrower or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such

 

65



--------------------------------------------------------------------------------

Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative

 

66



--------------------------------------------------------------------------------

Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a Payment made to a Lender or the Administrative Agent under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or Administrative Agent shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Administrative Agent has complied with such obligations of such Lender
or Administrative Agent under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. If
to any Lender’s knowledge, any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

(iv) Each Lender agrees that if, to its knowledge, any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or promptly notify the Borrower or the Administrative
Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted

 

67



--------------------------------------------------------------------------------

from funds paid for the account of such Lender, as the case may be. If the
Administrative Agent or any Lender determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g) Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
Swingline Lender and the L/C Issuer and the term “applicable Law” includes
FATCA.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the

 

68



--------------------------------------------------------------------------------

illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
the L/C Issuer;

(ii) subject any Lender to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its Loans, Commitments, Letter of
Credit Obligations or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

69



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Eurodollar Rate Loan), or to increase the cost to such Lender or the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies

 

70



--------------------------------------------------------------------------------

the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate

 

71



--------------------------------------------------------------------------------

or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender or the L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or if any Lender has given notice
pursuant to Section 3.02 and, in each case, such Lender has not eliminated any
such payments or the need for such notice by designating a different Lending
Office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Closing Date. The occurrence of the Closing Date is subject
to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following (which receipt may be by
means of telecopy or other electronic transmission followed by originals), and
which, in the case of the documents listed in clauses (iv) through (x) of this
Section 4.01(a), are each in form and substance reasonably satisfactory to the
Administrative Agent and, when applicable, properly executed by a Responsible
Officer of the signing Loan Party:

(i) executed counterparts of this Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note
at least one Business Day prior to the Closing Date;

(iii) a guaranty and collateral agreement, in substantially the form of
Exhibit F (together with each other guaranty, collateral agreement and Joinder
Agreement delivered pursuant to Section 6.12, in each case as amended, the
“Security Agreement”), duly executed by each Loan Party, together with:

(A) the certificates, if any, representing pledged Equity Interests referred to
therein that constitute certificated securities (within the meaning of
Section 8-102(a)(4) of the UCC), accompanied by undated stock powers executed in
blank and the instruments, if any, evidencing items of pledged Indebtedness in a
face amount in excess of $10,000,000 indorsed in blank;

 

72



--------------------------------------------------------------------------------

(B) proper financing statements (including transmitting utility financing
statements, as appropriate) in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may
reasonably deem necessary or desirable in order to perfect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement;

(C) completed requests for information, dated on or before the date of the
Closing Date, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements; and

(D) evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under and
contemplated by the Security Agreement has been taken (including receipt of duly
executed payoff letters and UCC-3 termination statements, if applicable), other
than with respect to the matters contemplated in Section 6.12(c) and
Section 6.19 and subject to Section 6.12(b);

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party and certifying
that attached thereto is (A) the certificate of limited partnership or formation
of such party and all amendments thereto, certified as of a recent date by the
appropriate Governmental Authority in its jurisdiction of incorporation or
formation and (B) the limited partnership agreement, limited liability company
agreement or other governing document of such party as in effect on the Closing
Date;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in (i) its jurisdiction of organization and (ii) each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

73



--------------------------------------------------------------------------------

(vi) a legal opinion of (A) Davis Polk & Wardwell LLP, counsel to the Loan
Parties, (B) Richards, Layton & Finger, P.A., Delaware counsel to the Loan
Parties and (C) Rodey, Dickason, Sloan, Akin & Robb, P.A., New Mexico counsel to
the Loan Parties, in each case addressed to the Administrative Agent and each
Lender;

(vii) a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all material consents and approvals of third parties
that may be required in connection with (x) the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party and (y) the consummation of the initial
public offering of the Borrower and all transactions related thereto (including
any transfers of assets or Equity Interests to the Borrower and its Subsidiaries
by its parent companies), and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such material consents or
approvals are so required;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and 4.02(b), mutatis
mutandis, have been satisfied, (B) that there has been no event or circumstance
since December 31, 2012, that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect, (C) that
there is no action, suit, investigation or proceeding pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority in respect of the Facility or that could reasonably be
expected to have a Material Adverse Effect, (D) that the Borrower does not have
any Unrestricted Subsidiaries, and (E) that except for indebtedness among the
Borrower and its Subsidiaries permitted by this Agreement, the Borrower does not
have any indebtedness for borrowed money, other than indebtedness for borrowed
money under the Facility;

(ix) (A) a certificate attesting to the Solvency of the Loan Parties on a
consolidated basis, after giving effect to the Transactions, from the Borrower’s
chief financial officer and (B) a certificate attesting to the Solvency of WNR
and its Subsidiaries on a consolidated basis, after giving effect to the
consummation of the initial public offering of the Borrower, from WNR’s chief
financial officer;

(x) evidence that all insurance (other than title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect,
together with the certificates of insurance, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral;

(b) the Administrative Agent and the Joint Lead Arrangers shall be reasonably
satisfied with (A) the pro forma capital and ownership structure of the Borrower
and its Restricted Subsidiaries and the equity holding arrangements and all
agreements relating thereto and (B) the flow of funds in connection with the
Closing Date; and

 

74



--------------------------------------------------------------------------------

(c) the applicable Relevant Parties shall have been released from their
guarantees under the WNR Credit Facility and the WNR Indenture and the assets of
such Relevant Parties shall have been released from the liens under the WNR
Credit Facility, in each case in form and substance reasonably satisfactory to
the Administrative Agent.

(d) (i) all fees and expenses (to the extent such expenses have been invoiced at
least one Business Day prior to the Closing Date) required to be paid to the
Administrative Agent and the Joint Lead Arrangers on or before the Closing Date
shall have been paid and (ii) all fees required to be paid to the Lenders on or
before the Closing Date shall have been paid.

(e) the Administrative Agent and the Joint Lead Arrangers shall have received,
(i) copies of the Fiscal Year-End 2011 Financial Statements, the Fiscal Year-End
2012 Financial Statements and an unaudited combined balance sheet of the
predecessor of the Borrower and its subsidiaries at June 30, 2013, and the
related combined statements of operations, division equity and cash flows for
the six months then ended, (ii) an unaudited pro forma combined balance sheet of
the Borrower and its Subsidiaries at June 30, 2013 and unaudited pro forma
combined statements of operations of the Borrower and its Subsidiaries for the
year ended December 31, 2012 and the six months ended June 30, 2013, in each
case giving pro forma effect to the initial public offering of the Borrower and
the transactions contemplated hereby as if such initial public offering and the
transactions had occurred as of such date (in the case of such balance sheet) or
as of January 1, 2012 (in the case of the pro forma statement of operations for
the year ended December 31, 2012) or January 1, 2013 (in the case of the pro
forma statement of operations for the six months ended June 30, 2013) and
(iii) projections prepared by management of balance sheets, income statements
and cash flow statements of the Borrower and its Subsidiaries, which will be
quarterly for the first year after the Closing Date and annually thereafter for
the term of the Facility.

(f) the Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior
to or on the Closing Date.

(g) the Administrative Agent shall have received, at least five (5) Business
Days prior to the Closing Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including but not restricted to the
USA Patriot Act.

(h) the Administrative Agent shall have received a duly completed and executed
Perfection Certificate, in substance reasonably satisfactory to the
Administrative Agent.

(i) the closing of the initial public offering of the Borrower shall have
occurred, or shall substantially contemporaneously occur, and shall have
resulted or will result in gross proceeds of at least $200,000,000.

 

75



--------------------------------------------------------------------------------

(j) the Material Contracts contemplated by the Registration Statement shall be
in all material respects on the terms contemplated by the Registration
Statement, shall be in full force and effect, and no default shall have occurred
and be continuing thereunder.

(k) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that no material force majeure,
abandonment or suspension of operations shall have occurred in respect of WNR’s
El Paso, Texas and Gallup, New Mexico refineries and that no disposition of any
such refinery is currently contemplated.

Upon request upon or after the Closing Date, the Administrative Agent shall
deliver to the Borrower and each Lender a written confirmation stating that the
Closing Date has occurred and the date thereof.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in ARTICLE V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except with respect to
representations and warranties which are expressly qualified by materiality,
which shall be true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) (i) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof, and
(ii) after giving effect to such proposed Credit Extension, the Total
Outstandings would not exceed the Aggregate Commitments.

 

76



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Relevant Party (a) is (i) duly
organized or formed, (ii) validly existing and (iii) as applicable, in good
standing under the Laws of the jurisdiction of its organization or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a)(iii), (b)(i) or (c), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party have been
duly authorized by all necessary company or other organizational action, and do
not and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict in any material respect with, or result in any material
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect.

 

77



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. Except (i) for the filing or
recording of any deeds of trust, mortgages, financing statements or other
instruments necessary for the perfection of the security interests granted in
the Collateral pursuant to the Collateral Documents and (ii) for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect, no material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person that has not been
obtained or made is necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, (b) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents or (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof, subject to Permitted Encumbrances).

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to the effect of any applicable
Debtor Relief Laws and other laws affecting creditors’ rights generally,
concepts of reasonableness and general equitable principles.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Fiscal Year-End 2012 Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the predecessor to the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) disclose, as and to the
extent required by GAAP, the indebtedness and other liabilities of the
predecessor to the Borrower and its Subsidiaries as of the date thereof.

(b) The unaudited combined balance sheet of the predecessor to the Borrower and
its Subsidiaries at June 30, 2013, and the related combined statements of
operations, division equity and cash flows for the six months then ended
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the predecessor to the Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

78



--------------------------------------------------------------------------------

(c) The unaudited pro forma financial statements delivered pursuant to
Section 4.01(e)(ii) (i) are derived from the historical combined financial
statements of the predecessor to the Borrower and its Subsidiaries as of the
date of, and for the periods covered by, such unaudited pro forma financial
statements and (ii) contain such unaudited pro forma adjustments as the Borrower
believes to be reasonable to reflect, on a pro forma basis, the consummation of
the transactions contemplated hereby to occur on the Closing Date.

(d) The projections delivered pursuant to Section 4.01(e)(iii) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
projections, and represented, at the time of delivery, the Borrower’s reasonable
estimate of its future financial condition and performance.

(e) Since December 31, 2012, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that
either relates to the Loan Documents or has had or could reasonably be expected
to have a Material Adverse Effect.

5.07 Material Contracts; No Default.

(a) Other than as set forth on Schedule 5.07, as of the Closing Date there are
no Material Contracts to which any Loan Party is a party.

(b) Except to the extent that any such default or termination both (i) could not
reasonably be expected to result in a failure to comply with Section 7.11 in any
future period and (ii) could not reasonably be expected to have a Material
Adverse Effect, no Loan Party is in default under any Material Contracts and no
Material Contract has terminated other than at its stated term.

5.08 Ownership of Property; Liens; Investments.

(a) Each Loan Party has good title to, or valid leasehold interests in, or valid
right to use and/or occupy, all Real Property and Easements material to the
ordinary conduct of its business, except for such defects in title that
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

(b) Except to the extent that flood insurance complying with Section 6.18 hereof
has been obtained with respect thereto, no building (defined as a structure with
four walls and a roof) constituting Collateral that is located on any such Real
Property or Easements is located in a special flood hazard area as designated by
any Governmental Authority.

(c) [RESERVED];

(d) Schedule 5.08(d) sets forth a complete and accurate list of all Investments,
other than Equity Interests in other Relevant Parties and cash and Cash
Equivalents, that are held by any Loan Party on the Closing Date, showing as of
the date hereof the amount, obligor or issuer and maturity, if any, thereof.

(e) To the knowledge of the Borrower, the Pipeline Systems are located upon the
Real Property owned or leased by or as to which an Easement has been granted to,
the applicable Relevant Parties (or their predecessors in interest) and their
respective successors and assigns, except where the failure of the Pipeline
Systems to be so located, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

(f) To the knowledge of the Borrower, the Easements and Real Property held or
leased by the applicable Relevant Parties establish a contiguous and continuous
right-of-way for the Pipeline Systems and the applicable Relevant Parties and
their respective successors and assigns possess the right to construct, operate
and maintain the Pipeline Systems in, over, under or across the land covered
thereby in accordance with prudent industry practice, except where the failure
of such Easements and Real Property to so establish such right-of-way or so
possess such rights, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(g) To the knowledge of the Borrower, the Pipeline Systems are located within
the confines of the Easements and the other Real Property held or leased by the
Relevant Parties and do not encroach outside of the Easements and Real Property
held or leased by the Relevant Parties upon any adjoining property in any way
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(h) The Borrower and each of its Restricted Subsidiaries owns or has sufficient
rights to use all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights
necessary for the present conduct of its businesses, in each case without any
known conflict with the rights of others, except in each case where the failure
to own or have such rights, or such conflict, as the case may be, could
reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Restricted Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims are not, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect.

(b) Except for matters that are not reasonably expected to have a Material
Adverse Effect: (i) none of the properties currently or formerly owned or
operated by any Loan Party is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous state or local list or is adjacent to any such
property; (ii) to the knowledge of the Loan Parties (other than operating tanks
present at the terminals or at other properties of the Loan Parties), there are
no underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party; (iii) to the knowledge of
the Loan Parties, there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party; and (iv) Hazardous
Materials have not been released, discharged or disposed of by any Loan Party on
any property currently or formerly owned or operated by any Loan Party.

5.10 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Restricted Subsidiary operates.

5.11 Taxes. The Borrower and its Subsidiaries have filed all material Federal,
state and other tax returns and reports required to be filed, and have paid all
material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided to the extent required by GAAP. There is no proposed
tax assessment against the Borrower or any Subsidiary that would, if made, have
a Material Adverse Effect. No Loan Party nor any Subsidiary thereof is a party
to any tax sharing agreement except with other Relevant Parties.

 

81



--------------------------------------------------------------------------------

5.12 ERISA Compliance.

(a) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Pension Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS (or an application for
such a letter is currently being processed by the IRS with respect thereto) or
is maintained under a prototype document that has received a favorable opinion
letter from the IRS and, to the best knowledge of the Borrower, nothing has
occurred which would prevent, or cause the loss of, such qualification. The
Borrower and each ERISA Affiliate have made all required contributions that are
due and owing to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not reasonably be likely to result in a Material Adverse
Effect, (i) no ERISA Event has occurred or could reasonably be expected to
occur; (ii) the Borrower and each ERISA Affiliate have met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan and
no waiver of the minimum funding standards under the Pension Funding Rules has
been applied for or obtained; (iii) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any plan;
and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction involving any Pension Plan that could be subject to Section 4069 or
4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
(a) no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, each identified as either Restricted or
Unrestricted, (b) all of the outstanding Equity Interests in any such
Subsidiaries that are owned by any Loan Party have been validly issued and are
owned by the Loan Parties in the percentages specified on Part (a) of
Schedule 5.13, free and clear of, in the case of any such Restricted
Subsidiaries, all Liens except those created under the Collateral Documents and
(c) no Loan Party has any equity investments in any other corporation or entity
other than those specifically disclosed in Part (b) of Schedule 5.13. Set forth
on Part (c) of Schedule 5.13 is a complete and accurate list of all Loan Parties
as of the Closing Date, showing (as to each Loan Party) the jurisdiction of its
organization, the address of its principal place of business and its U.S.
taxpayer identification number. The copy of the charter of each Loan Party and
each amendment thereto provided pursuant to Section 4.01(a)(iv) is a true and
correct copy of each such document as of the Closing Date, each of which is
valid and in full force and effect as of the Closing Date.

 

82



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) None of the proceeds of any Loans have been used (i) to purchase or carry
margin stock (within the meaning of Regulation U issued by the FRB) or (ii) in
violation of Regulation U issued by the FRB.

(b) None of the Borrower or any other Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.15 Disclosure. The reports, financial statements, certificates, Information
Memorandum and other information furnished in writing by or on behalf of any
Relevant Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information and projected operations of Pipeline Systems and
other assets, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being understood that projected results may differ materially from actual
results.

5.16 Compliance with Laws. Each Relevant Party is in compliance in all material
respects with the requirements of all Laws (including in respect of State
Pipeline Regulatory Authorities) and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

5.17 Solvency. The Borrower and its Restricted Subsidiaries, on a consolidated
basis are Solvent.

 

83



--------------------------------------------------------------------------------

5.18 Casualty, Etc. Neither the businesses nor the properties of the Loan
Parties are affected by any fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The Borrower and its Restricted Subsidiaries are not
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no strike, labor dispute, slowdown or
stoppage pending against the Borrower or any Restricted Subsidiary or, to the
knowledge of the Borrower and each Restricted Subsidiary, threatened against the
Borrower or any Restricted Subsidiary and (ii) to the knowledge of the Borrower
and each Restricted Subsidiary, no union representation proceeding is pending
with respect to the employees of the Borrower or any Restricted Subsidiary and
no union organizing activities are taking place, except (with respect to any
matter specified in clause (i) or (ii) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

5.19 Collateral Documents. Except as expressly contemplated by the Collateral
Documents, the provisions of the Collateral Documents are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable first priority Lien (subject to any Permitted
Encumbrances which would have priority over the Liens securing the Obligations)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein.

5.20 State and Federal Regulation.

In order to comply with the Interstate Commerce Act, the Energy Policy Act, and
regulations promulgated by the FERC to implement those statutes, each Relevant
Party, to the extent required, has on file with the FERC tariffs that govern
transportation on the Pipeline Systems, except (i) any FERC Jurisdictional
Requirement that has been ordered or imposed but for which the time period for
compliance therewith has not expired, or any FERC Jurisdictional Requirement
that has not yet been ordered, imposed or waived or (ii) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. None of the Relevant Parties or any other Person that now owns
an interest in any of the Pipeline Systems has been within the past three
(3) years or is the subject of a complaint, investigation or other proceeding at
the FERC regarding their respective rates or practices with respect to the
Pipeline Systems. No complaint or investigation is currently pending before the
FERC, nor to the knowledge of the Relevant Party is any such complaint or
investigation currently contemplated, that could result in, if adversely
determined to the position or interest of the Relevant Party, or could
reasonably be expected to result in, a Material Adverse Effect.

 

84



--------------------------------------------------------------------------------

5.21 U.S. Sanctions. No Relevant Party and, to the knowledge of the Relevant
Parties, no controlled Affiliate is, or is owned or controlled by Persons that
are, the subject of any sanctions administered by the Office of Foreign Asset
Control (“OFAC”). The Relevant Parties will not knowingly use the proceeds of
the Loans to fund any activities of any Person, or in any country, that is the
subject of sanctions administered by OFAC, except as permitted under U.S. law.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) contingent indemnification, expense
reimbursement or yield protection obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit that have been Cash Collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Restricted
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (which shall
furnish such financial statements and information to the Lenders):

(a) By the date required to be delivered to the SEC (as such date may be
extended by the SEC) but in no event later than 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, changes in partners’ equity and cash flows for such
fiscal year (or, in the case of the fiscal year ending December 31, 2013, the
period from the Closing Date through December 31, 2013), and starting with the
financial statements delivered for the fiscal year ending December 31, 2014, to
the extent required to be delivered to the SEC, setting forth in each case in
comparative form the figures for the previous fiscal year (and, if there are any
Unrestricted Subsidiaries, a reconciliation, reflecting such financial
information for the Borrower and the Restricted Subsidiaries, on the one hand,
and the Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries from such
consolidated financial statements), all (except with respect to such
reconciliation) prepared in accordance with GAAP, audited and accompanied by a
report and opinion of Deloitte & Touche LLP or an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

85



--------------------------------------------------------------------------------

(b) By the date required to be delivered to the SEC (as such date may be
extended by the SEC) but in no event later than 45 days (or 60 days in the case
of the fiscal quarter ending September 30, 2013) after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statement of operations for such fiscal
quarter and the related consolidated statements of operations and cash flow for
the portion of the Borrower’s fiscal year then ended, and starting with the
financial statements delivered for the fiscal quarter ending March 31, 2015, to
the extent required to be delivered to the SEC, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year
(and, if there are any Unrestricted Subsidiaries, a reconciliation, reflecting
such financial information for the Borrower and the Restricted Subsidiaries, on
the one hand, and the Borrower and the Subsidiaries, on the other hand,
reflecting adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries from such consolidated financial statements), all (except with
respect to such reconciliation) certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations and
cash flows of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

(c) within 60 days after December 31, 2014, and within 45 days after the end of
each fiscal year of the Borrower thereafter, an annual budget of the Borrower
and its Restricted Subsidiaries on a consolidated basis, including forecasts
prepared by management of the Borrower, of projected debt balances, statements
of operations and capital expenditure budget of the Borrower and its Restricted
Subsidiaries on a quarterly basis for the immediately following fiscal year and
in form, scope and detail substantially similar to the annual business plan and
budget delivered to the General Partner (with the exception that the materials
delivered under this Section 6.01(c) shall be presented on a quarterly basis).

As to any information contained in materials furnished pursuant to
Section 6.01(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (which
shall furnish such certificates and information to the Lenders):

(a) (i) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), (A) a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower and (B) a management discussion and
analysis required for filings with the SEC and (ii) concurrently with the
delivery of the financial statements referred to in Section 6.01(a), an updated
Perfection Certificate;

 

86



--------------------------------------------------------------------------------

(b) promptly after any request by the Administrative Agent, or any Lender
through the Administrative Agent, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any
audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the public
investors in the Borrower generally, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of loans, notes or debt securities in excess of the
Threshold Amount of any Loan Party pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(e) [RESERVED];

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party, copies of each notice or other correspondence received from
the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party;

(g) not later than five Business Days after receipt thereof by any Loan Party,
copies of all notices of default, demands, amendments, waivers and other
modifications so received under or pursuant to any Material Contract, in each
case only to the extent that the Borrower was required to file a report with the
SEC on Form 8-K with respect thereto;

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Relevant Party with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

(i) promptly, and in any event within 45 days after the end of each year, a
report of all new Material Contracts executed during such year and all Material
Contracts that expired or were terminated during such year, in each case only to
the extent that the Borrower was required to file a report with the SEC on Form
8-K with respect thereto;

(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Relevant Party (including summaries of
insurance coverage), or compliance with the terms of the Loan Documents, as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may from time to time reasonably request; and

 

87



--------------------------------------------------------------------------------

(k) promptly, upon consummation of a Material Permitted Acquisition, deliver an
updated Perfection Certificate to the Administrative Agent and the Lenders, in
substance reasonably satisfactory to the Administrative Agent.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower emails such documents to the
Administrative Agent or the Lenders, as applicable, or posts such documents or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, upon the request of the
Administrative Agent, the Borrower shall be required to provide paper copies of
the Compliance Certificates required by Section 6.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or WFS
will make available to the Lenders, the Swingline Lender and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, WFS, the Swingline Lender, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials

 

88



--------------------------------------------------------------------------------

marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and WFS shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no Obligation to mark any Borrower Materials “PUBLIC”.

6.03 Notices. Promptly notify the Administrative Agent (which shall furnish such
notice and information to the Lenders) of:

(a) the occurrence of any Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event;

(d) any material change in accounting policies or financial reporting practices
by any Loan Party, including any determination by the Borrower referred to in
Section 2.09(b);

(e) the (i) occurrence of any Asset Sale for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.04(b)(i) and (ii) receipt of
any Extraordinary Receipt for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(i);

(f) any notice, summons, citation, proceeding or order received from the FERC or
any State Pipeline Regulatory Agency or any other Governmental Authority
concerning the regulation of any material portion of the Pipeline Systems, in
each case to the extent that such notice, summons, citation, proceeding or order
could reasonably be expected to result in a Material Adverse Effect;

(g) (i) of any threatened or actual litigation against a Relevant Party
involving amounts in dispute in excess of the Threshold Amount and (ii) of a
default under or termination of a Material Contract if a filing on Form 8-K
shall be required to be filed with the SEC in respect thereof; or

(h) of any fire, explosion, accident, strike, lockout or other labor dispute,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) with respect to assets or
the business of the Relevant Parties that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

Each notice pursuant to Section 6.03 (other than Section 6.03(e) or (f)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity the provisions of
this Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable all its material obligations and liabilities, including (a) all material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all material lawful claims which, if unpaid, would by
law become a Lien upon its property; and (c) all Indebtedness in an aggregate
amount in excess of the Threshold Amount, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
applicable to such Indebtedness, unless with respect to any obligation or
liability described in clauses (a), (b) or (c), (A) such obligation or liability
is being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower and each applicable Restricted Subsidiary, as applicable or (B) the
failure to make such payment could not reasonably be expected to have a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment (including, without limitation, all material
properties and equipment included in the Pipeline Systems) necessary in the
operation of its business in good working order and condition, ordinary wear and
tear and casualty excepted; (b) make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect; (c) use the standard of care
typical in the midstream industry in the operation and maintenance of its
facilities, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (d) maintain or cause the maintenance of the
Easements for the Pipeline Systems and the other Real Property associated
therewith, which individually and in the aggregate, could, if not maintained,
reasonably be expected to have a Material Adverse Effect; (e) maintain such
rights of ingress and egress necessary to permit the applicable Loan Parties to
inspect, operate, repair and maintain the

 

90



--------------------------------------------------------------------------------

Pipeline Systems, the Easements and the other Real Property associated therewith
to the extent that the failure to maintain such rights, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect and
provided that the applicable Loan Parties may hire third parties to perform
these functions; and (f) maintain all material agreements, licenses, permits and
other rights required for any of the foregoing described in clauses (d), (e) and
(f) of this Section 6.06 in full force and effect in accordance with their
terms, timely make any payments due thereunder, and prevent any default
thereunder that could result in a termination or loss thereof, except any such
failure to maintain, pay or default that could not reasonably, individually or
in the aggregate, be expected to cause a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business (including
business interruption insurance) of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing (for so long as such provision is commercially available, provided
that, if not so available, the Borrower has notified the Administrative Agent
thereof) for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including without limitation, the Interstate Commerce Act, the
Energy Policy Act, regulations promulgated by the FERC, rules, regulations and
orders of any State Pipeline Regulatory Agency, anti-money laundering laws, the
United States Foreign Corrupt Practices Act of 1977 and OFAC regulations) and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent (or, when an Event of Default exists, the
Administrative Agent and one Lender selected by the

 

91



--------------------------------------------------------------------------------

Required Lenders) to visit and inspect any of its properties once per calendar
year, to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent and one Lender selected by the Required Lenders
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice and as many times during any calendar
year as the Administrative Agent or such Lender shall request.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital (including the issuance of Letters of Credit), acquisitions,
distributions and other general business purposes not in contravention of any
Law or of any Loan Document.

6.12 Additional Subsidiaries; Additional Security.

(a) Upon the formation or acquisition of any new direct or indirect Restricted
Subsidiary by any Relevant Party, then the Borrower shall, at the Borrower’s
expense:

(i) within thirty (30) days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or acquisition
of such Restricted Subsidiary (other than an Excluded Subsidiary), cause such
Restricted Subsidiary to duly execute and deliver to the Administrative Agent a
Joinder Agreement and other Collateral Documents, as reasonably specified by and
in form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the Borrower’s obligations under the Loan Documents and securing
payment of all the Obligations of such Restricted Subsidiary under the Loan
Documents with a lien on such Restricted Subsidiary’s personal property of the
types covered by the Security Agreement;

(ii) within thirty (30) days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or acquisition
of such Restricted Subsidiary, take such actions, or cause the applicable Loan
Party to take such actions, as may be necessary to ensure a valid first priority
perfected Lien over 100% of the Equity Interests of such Restricted Subsidiary
(unless such Equity Interests are Excluded Assets) held by the Borrower or the
applicable Loan Party; and

(iii) within thirty (30) days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of an opinion
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent relating to such Joinder Agreement and Collateral Documents as the
Administrative Agent may reasonably request.

 

92



--------------------------------------------------------------------------------

(b) At any time upon the request of the Administrative Agent, promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Administrative Agent may reasonably deem necessary or
desirable in order to perfect, protect, and preserve the Liens of the Collateral
Documents; provided that, anything in this Agreement or any other Loan Document
to the contrary notwithstanding, neither the Borrower nor any Restricted
Subsidiary shall be required to (i) enter into control agreements with respect
to any securities accounts, commodity accounts or uncertificated securities,
(ii) make any filings in the United States Patent and Trademark Office, or any
other office in any jurisdiction outside of the United States, in respect of any
patents, trademarks or patent or trademark licenses, (iii) make any filings
outside the United States in respect of any copyrights or copyright licenses or
any filings in the United States Copyright office in respect of immaterial
copyrights or copyright licenses, (iv) make any fixture filings other than in
connection with a mortgage (other than any transmitting utility filings),
(v) deliver any instruments or certificated securities or other collateral,
other than instruments evidencing indebtedness to the extent that the face
amount of any such instrument exceeds $10,000,000 and certificated securities
constituting equity interests in direct or indirect Subsidiaries of the Borrower
or (vi) except for control agreements with respect to deposit accounts or as
provided in (v) above, take any action to cause the Administrative Agent to have
“control” of any Collateral.

(c) To the extent the Borrower or any Restricted Subsidiary (other than any
Excluded Subsidiary) acquires, or to the extent that any Restricted Subsidiary
that is formed or acquired by a Relevant Party owns or leases at the time of
such acquisition or formation, any owned or leased Real Property or Easements
(in the case of leased Real Property, only if leased from the WNR Group) (other
than Excluded Assets), that individually or collectively as part of a Pipeline
System exceed a fair market value (as reasonably determined by the Borrower) of
$2,500,000, promptly, and in any event within sixty (60) days of such request
(or such longer period as permitted by the Administrative Agent in its sole
discretion), execute and deliver any and all instruments and documents necessary
to grant Liens in such assets to the Administrative Agent for the benefit of the
Secured Parties and take such other actions as the Administrative Agent may
reasonably deem necessary or desirable in order to perfect, protect and preserve
such Liens required herein. With respect to any such owned and leased Real
Property or Easements, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, deliver such other
information, instruments and documents (including, without limitation, opinions
of counsel and in the case of Real Property other than Real Property relating to
pipelines and related Easements, lenders title policies, surveys, zoning reports
and existing engineering and environmental assessment reports) as the
Administrative Agent (or its counsel) may reasonably request in connection with
the satisfaction of the requirements set forth in this Section 6.12, each in
scope, amount, form and substance reasonably satisfactory to the Administrative
Agent.

 

93



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the assets required to be pledged to the
Administrative Agent under this Section shall not include Excluded Assets.

(e) Notwithstanding the foregoing, (1) the Equity Interests required to be
delivered pursuant to this Section 6.12 shall not include any Equity Interests
of a Foreign Subsidiary created or acquired after the Closing Date and (2) no
Foreign Subsidiary shall be required to take the actions specified in this
Section 6.12; provided the exception set forth in clause (1) above shall not
apply to (A) Voting Stock of any Subsidiary which is a first-tier CFC
representing 65% of the total voting power of all outstanding Voting Stock of
such Subsidiary and (B) 100% of the first-tier CFC’s Equity Interests not
constituting Voting Stock, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 6.12(e).

6.13 Compliance with Environmental Laws. To the extent that failure to do any of
the following could reasonably be expected to have a Material Adverse Effect:
comply with all applicable Environmental Laws and Environmental Permits, obtain
and renew all Environmental Permits necessary for its operations and properties,
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Restricted Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
to the extent required by GAAP.

6.14 Further Assurances. Promptly upon reasonable request by (a) the
Administrative Agent, or the Required Lenders through the Administrative Agent,
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, but subject
to the proviso to Section 6.12(b), and (b) the Administrative Agent, or the
Required Lenders through the Administrative Agent, do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s properties, assets, rights
or interests (other than Excluded Assets) to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

 

94



--------------------------------------------------------------------------------

6.15 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of Real Property and Easements
to which the Borrower or any of its Restricted Subsidiaries is a party, keep
such leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any material default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such material default, and cause each of its Restricted
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

6.16 Material Contracts. Perform and observe in all material respects all of the
terms and provisions of each Material Contract to be performed or observed by it
within any grace period applicable thereto and, in accordance with prudent
business practices, enforce its rights under each Material Contract, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.17 Unrestricted Subsidiaries. (a) The Borrower may at any time designate, by a
certificate executed by a Responsible Officer of the Borrower, any Restricted
Subsidiary as an Unrestricted Subsidiary; provided that (i) immediately before
and after such designation, no Default or Event of Default shall have occurred
and be continuing, (ii) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.11 immediately after giving effect to
such designation as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) and (iii) at all times after giving effect to such
designation, (A) such Unrestricted Subsidiary shall have no Indebtedness other
than Non-Recourse Debt, other than as contemplated by Section 7.02(d)(iii),
(B) neither the Borrower nor any Restricted Subsidiary will have any direct or
indirect obligation for any obligation or liability of such Unrestricted
Subsidiary, other than as contemplated by Section 7.02(d)(iii) and (C) neither
the Borrower nor any Restricted Subsidiary will be required to maintain or
preserve such Unrestricted Subsidiary’s financial condition or cause such
Unrestricted Subsidiary to achieve any specified level of operating results,
(iv) such Unrestricted Subsidiary does not own, directly or indirectly, any
Equity Interests in the Borrower or any Restricted Subsidiary and (v) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Indebtedness of the Borrower or
its Restricted Subsidiaries. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower or the
relevant Restricted Subsidiary (as applicable) therein at the date of
designation in an amount equal to the fair market value of all such Person’s
outstanding Investment therein.

 

95



--------------------------------------------------------------------------------

(a) The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that such designation will be deemed to be an
incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and an incurrence of Liens by a
Restricted Subsidiary on the property of such Unrestricted Subsidiary then
subject to any Liens, and such designation will only be permitted if (i) such
Indebtedness is permitted under Section 7.02 and such Liens are permitted under
Section 7.01, (ii) no Default or Event of Default would be in existence
immediately following such designation, (iii) all representations and warranties
herein will be true and correct in all material respects as if remade at the
time of such designation, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date, (iv) the Borrower
is in pro forma compliance with the financial covenants set forth in
Section 7.11 immediately after giving effect to such designation as of the last
day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) and (v) such
Subsidiary becomes a Loan Party to the extent required by Section 6.12.

6.18 Flood Insurance Laws. To the extent any Mortgaged Property is subject to
the provisions of the Flood Insurance Laws (as defined below),
(a) (i) concurrently with the delivery of any Mortgage in favor of the
Administrative Agent in connection therewith, and (ii) at any other time if
necessary for compliance with applicable Flood Insurance Laws, provide the
Administrative Agent with a standard flood hazard determination form for such
Mortgaged Property and (b) if any building that forms a part of Mortgaged
Property is located in an area designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent may from time to time reasonably require, and otherwise to
ensure compliance with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as it may be amended from time to time
(the “Flood Insurance Laws”). In addition, to the extent the Borrower and the
Loan Parties fail to obtain or maintain satisfactory flood insurance required
pursuant to the preceding sentence with respect to any Mortgaged Property, the
Administrative Agent shall be permitted, in its sole discretion, to obtain
forced placed insurance at the Borrower’s expense to ensure compliance with any
applicable Flood Insurance Laws.

6.19 Post-Closing Matters. (a) With respect to each Mortgaged Property described
on Schedule 6.19, within 60 days of the Closing Date or such later date
determined by the Administrative Agent in its sole discretion, the Borrower
shall deliver to the Administrative Agent:

(i) deeds of trust, trust deeds, mortgages, leasehold mortgages and leasehold
deeds of trust covering such Mortgaged Property (together with the Assignments
of Leases and Rents referred to therein, in each case as amended, the
“Mortgages”), duly executed, acknowledged and delivered by the appropriate Loan
Parties for recording in the recording

 

96



--------------------------------------------------------------------------------

office of each jurisdiction where such Mortgaged Property to be encumbered
thereby is situated and in the form of Exhibit H (or as may otherwise be
mutually agreed between the Borrower and the Administrative Agent);

(ii) a favorable opinion of one or more counsels to the Loan Parties, addressed
to the Administrative Agent and each Lender, covering such matters as may be
reasonably requested by the Administrative Agent in connection with the
satisfaction of the requirements set forth in clause (a) above;

(iii) other than with respect to Real Property (x) relating to pipelines and
related Easements or (y) described on Schedule 6.19(a)(iii), (A) a fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policy, with endorsements and in amounts reasonably acceptable to the
Administrative Agent, issued by a title insurer reasonably acceptable to the
Administrative Agent, insuring the Mortgage to be a valid first and subsisting
Lien on such Mortgaged Property, free and clear of all defects and encumbrances,
other than Permitted Encumbrances and other exceptions that are acceptable to
the Administrative Agent in its sole discretion (each a “Mortgage Policy”) and
(B) American Land Title Association/American Congress on Surveying and Mapping
form plat of survey or such other form plat of survey as is reasonably
acceptable to the Administrative Agent, for which all necessary fees (where
applicable) have been paid, certified to the Administrative Agent and the issuer
of the Mortgage Policy pertaining to such Mortgaged Property in a manner
reasonably satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the State in which the Mortgaged Property is located
and reasonably acceptable to the Administrative Agent;

(iv) as to any Mortgaged Property (other than with respect to Real Property
relating to pipelines and related Easements) that is leased from the WNR Group,
a copy of the ground lease between the lessor and the applicable Loan Party,
including all amendments thereto, and, (A) an estoppel certificate, and (B) a
consent to the Mortgage encumbering the leasehold interest in such Mortgaged
Property, in each case executed by the lessor of such Mortgaged Property, in
form and substance reasonably acceptable to the Administrative Agent;

(v) if required under the law of the State in which the Mortgaged Property is
located in order to perfect a security interest in fixtures, a UCC fixture
filing naming the applicable Loan Party as debtor, filed in the applicable land
records; and

(vi) flood certification(s) from a firm reasonably acceptable to the
Administrative Agent covering any buildings (defined as structures with four
walls and a roof) constituting Collateral showing whether or not such buildings
are located in a special flood hazard area subject by federal regulation to
mandatory flood insurance requirements.

(b) With respect to any Pipeline Asset or Easement that qualifies as an Excluded
Asset pursuant to clause (a) of the definition thereof, the Borrower shall use
commercially reasonable efforts to obtain any necessary consents to the grant of
a Lien on and security interest in such Pipeline Asset and Easement to the
Administrative Agent.

 

97



--------------------------------------------------------------------------------

(c) With respect to the acquisition of the Four Corners Pipeline Assets and the
Delaware Basin System Assets which is contemplated by the Borrower’s Omnibus
Agreement on the Closing Date but has not yet been consummated as of the Closing
Date, the Borrower shall use commercially reasonable efforts to obtain any
necessary consents to the transfer of such property and easements to a Loan
Party.

(d) Within 60 days of the Closing Date or such later date determined by the
Administrative Agent in its sole discretion, the Borrower shall deliver to the
Administrative Agent deposit account control agreements satisfying the
requirements set forth in the Security Agreement; and

(e) Within 60 days of the Closing Date or such later date determined by the
Administrative Agent in its sole discretion, the Borrower shall deliver to the
Administrative Agent such other information, instruments and documents as it (or
its counsel) may reasonably request in connection with the satisfaction of the
requirements set forth in clauses (a) through (d) above.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) contingent indemnification, expense
reimbursement or yield protection obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, or any Letter of Credit (other than Letters of Credit that have
been Cash Collateralized or as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made) shall remain
outstanding, the Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (collectively, the “Permitted Encumbrances”):

(a) Liens pursuant to any Loan Document;

(b) Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required by GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendor’s,
landlords’ and other like Liens arising in the ordinary course of business,
securing obligations which are not past due for more than 90 days after the date
on which such obligations became due, unless being contested in good faith by
appropriate proceedings and for which any reserves required by GAAP are
maintained;

 

98



--------------------------------------------------------------------------------

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) pledges or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(f) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar encumbrances,
and minor title deficiencies on or with respect to any Real Property, any
Easements or any Pipeline Systems which, in the aggregate, do not materially and
adversely affect the value of the property subject thereto, materially interfere
with the ordinary conduct of the business of the applicable Person, or
individually or in the aggregate, have a Material Adverse Effect (for purposes
hereof, title deficiencies shall be deemed to include, but are not limited to,
defects in the chain of title, terms, conditions, exceptions, limitations,
easements, servitudes, permits, surface leases and other similar rights in
respect of surface operations, flood control, air rights, water rights, rights
of others with respect to navigable waters, sewage and drainage rights and
easements for pipelines, alleys, highways, telephone lines, power lines,
railways and other easements and rights-of-way on, over or in respect of any of
the properties of the Borrower or any of its Subsidiaries that are customarily
granted in the midstream industry);

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(h) Liens (and financing statements associated therewith) securing Indebtedness
permitted under Section 7.02(e); provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
improvements and accessions to such property, insurance for such property, and
the proceeds of the foregoing, and (ii) the principal amount of the Indebtedness
secured thereby does not exceed the costs of acquiring such property;

(i) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
Law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;

(j) rights reserved to or vested by Law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of the Borrower
or any of its Restricted Subsidiaries or the use thereof or the rights and
interest of the Borrower or any of its Restricted Subsidiaries therein, in any
manner and under any and all Laws;

 

99



--------------------------------------------------------------------------------

(k) licenses, sublicenses or cross-licenses of intellectual property granted in
the ordinary course of business;

(l) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Restricted Subsidiary of the
Borrower or becomes a Restricted Subsidiary of the Borrower; provided that such
Liens were not created in contemplation of such merger, consolidation or
Investment and do not extend to any assets other than those of the Person merged
into or consolidated with the Borrower or such Restricted Subsidiary or acquired
by the Borrower or such Restricted Subsidiary, and the applicable Indebtedness
secured by such Lien is permitted under Section 7.02(h);

(m) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution;

(n) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business
covering only the assets so leased;

(o) Liens securing Indebtedness permitted under Section 7.02(g); provided that
such Liens cover only (i) unearned premiums or dividends, (ii) loss payments
which reduce the unearned premiums, subject however, to the interests of the
Administrative Agent as mortgagee or loss payee and (iii) any interest in any
state guarantee fund relating to any financed policy;

(p) Liens existing on the Closing Date (or, if later, the date on which the
Borrower or a Subsidiary acquires the relevant asset) which are recorded in the
relevant public real estate records and any renewals or extensions thereof;
provided that, the Borrower shall use commercially reasonable efforts to remove
from the record (or, if acceptable to the Administrative Agent, cause the title
insurance company to insure over) any such Lien that can be removed using
commercially reasonable efforts (to the extent not otherwise a Permitted
Encumbrance) at the Administrative Agent’s request;

(q) with respect to any Mortgaged Property, matters disclosed in any final
lender’s title insurance policy with respect to such Mortgaged Property that has
been issued and delivered in accordance with Section 6.12 or Section 6.19;

(r) easements, rights-of-way, restrictions, covenants, servitudes, permits,
licenses, encroachments, protrusions and other similar encumbrances on or rights
with respect to any of the properties of the Borrower or any of its Subsidiaries
that are granted in favor of any Affiliate of the Borrower in connection with
the Transactions; and

(s) other Liens securing obligations in an aggregate amount not exceeding
$10,000,000;

 

100



--------------------------------------------------------------------------------

provided, that nothing in this Section 7.01 shall in and of itself constitute or
be deemed to constitute an agreement or acknowledgment by the Administrative
Agent or any Lender that any Indebtedness subject to or secured by any Lien,
right or other interest permitted under the subsections above ranks in priority
to any Obligation.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness among Loan Parties or otherwise permitted pursuant to
Section 7.03(c);

(b) Indebtedness under the Loan Documents;

(c) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(d) (i) Guarantees by any Loan Party of obligations of any other Loan Party that
is otherwise permitted hereunder, (ii) Guarantees by a Restricted Subsidiary
that is not a Loan Party of obligations of the Borrower or any Restricted
Subsidiary, or (iii) Guarantees by a Loan Party of the obligations of a Joint
Venture or Unrestricted Subsidiary, provided that in the case of this clause
(iii) such Guarantees may not be in respect of obligations the amount of which,
when taken together with the amount of Investments made pursuant to
Section 7.03(j) (other than Investments in the amount of return of capital
permitted hereunder), exceeds $75,000,000 at any one time outstanding;

(e) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for equipment or other fixed or capital assets
within the limitations set forth in Section 7.01(h); provided, however, that the
aggregate Attributable Indebtedness (or to the extent Attributable Indebtedness
is not applicable, the aggregate principal amount) of all such Indebtedness
referred to in this clause (e) at any one time outstanding shall not exceed
$25,000,000;

 

101



--------------------------------------------------------------------------------

(f) unsecured Indebtedness issued by the Borrower and/or Finance Co; provided,
however, that, the incurrence thereof is subject to the following conditions:
(i) the maturity date of any such Indebtedness shall be no earlier than the date
that is six months after the Maturity Date, (ii) the documentation governing
such Indebtedness shall not require any scheduled amortization prior to its
maturity date, (iii) the terms and conditions of such Indebtedness, taken as a
whole, shall be no more restrictive than the terms and conditions of this
Agreement, (iv) the Borrower shall be in compliance with the financial covenants
set forth in Section 7.11 after giving pro forma effect to such incurrence, as
of the last day of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 6.01(a) or (b),
(v) no Subsidiary that is not a Loan Party shall guarantee such Indebtedness,
(vi) if such Indebtedness is subordinated, such Indebtedness shall have
subordination terms customary for high yield subordinated Indebtedness and
(vii) no Default or Event of Default shall have occurred and be continuing
immediately after giving effect to the issuance of such Indebtedness;

(g) Indebtedness of the Borrower or any Restricted Subsidiary incurred in the
ordinary course of business to finance the payment of premiums for a
twelve-month period for insurance, provided that the aggregate outstanding
principal amount of such Indebtedness shall not at any time exceed $5,000,000;

(h) Indebtedness of any Person that becomes a Restricted Subsidiary of the
Borrower after the date hereof in accordance with the terms of Section 7.03,
which Indebtedness is existing at the time such Person becomes a Restricted
Subsidiary of the Borrower (and not incurred in contemplation of such Person’s
becoming a Restricted Subsidiary of the Borrower); provided, however, that the
aggregate of all such Indebtedness referred to in this clause (h) at any one
time outstanding shall not exceed $30,000,000; and

(i) unsecured Indebtedness of any Borrower and any Subsidiary not otherwise
permitted by this Section in an aggregate principal amount not to exceed
$10,000,000 in the aggregate at any time outstanding.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Restricted Subsidiaries in the form
of Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and Restricted
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the date hereof and
(ii) additional Investments by the Borrower and its Restricted Subsidiaries in
Loan Parties;

 

102



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(e) Guarantees permitted by Section 7.02;

(f) other Investments existing on the date hereof and set forth on
Schedule 5.08(d);

(g) the purchase or other acquisition of all of the Equity Interests in, or all
or any material portion of the property of, any Person that, upon the
consummation thereof, in the case of the purchase or other acquisition of all of
the Equity Interests in such Person, will become a Loan Party (including as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 7.03(g):

(i) any such newly-created or acquired Person shall comply with the requirements
of Section 6.12;

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall not cause the Borrower to be in
violation of Section 7.07, such Person shall have its primary operations in the
United States and such assets shall be primarily located in the United States;
provided that the requirements under this clause (ii) shall not apply to
acquisitions contemplated by the Omnibus Agreement as in effect on the Closing
Date;

(iii) the Borrower must be the surviving entity in any merger to which it is a
party;

(iv) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Borrower and its Restricted Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the Measurement Period covered thereby;

(v) such purchase or other acquisition shall be consummated on a non-hostile
basis;

(vi) the Total Outstandings, after giving effect to such purchase or acquisition
and any Credit Extension in connection therewith must be less than the product
of (i) 90% and (ii) the amount of the Aggregate Commitments;

(vii) in the case of any such purchase or acquisition for consideration in
excess of $10,000,000, promptly before the consummation of any such purchase or
other acquisition, the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (g) shall be satisfied;

 

103



--------------------------------------------------------------------------------

(h) (i) other acquisitions and purchases to the extent that (A) the
consideration in respect thereof consists of Equity Interests in the Borrower or
(B) such acquisition or purchase is effected through a capital contribution to
the Borrower, and (ii) Investments in Unrestricted Subsidiaries and Joint
Ventures of assets to the extent acquired in reliance on clause (h)(i);

(i) Investments constituting partial consideration for Dispositions to the
extent permitted under Section 7.05(g);

(j) (A) Investments by the Borrower and its Restricted Subsidiaries in Joint
Ventures; provided that any Equity Interests in any such Joint Venture shall be
pledged to the Administrative Agent for the ratable benefit of the Secured
Parties under the Security Agreement and the Administrative Agent shall have
received such other items in connection therewith as may be required by
Section 6.12(b); or (B) Investments (including, but not limited to, Investments
in Equity Interests, intercompany loans, and unsecured Guarantees of
Indebtedness otherwise expressly permitted hereunder) after the Closing Date by
Loan Parties in Unrestricted Subsidiaries; provided that the aggregate of all
such Investments referred to in this clause (j) and Section 7.02(d) at any one
time outstanding shall not exceed the sum of $75,000,000 plus any return of
capital actually received by the Borrower or any Restricted Subsidiary in
respect of Investments made by them pursuant to this Section 7.03(j);

(k) other Investments at any one time outstanding not exceeding the greater of
(A) $10,000,000 and (B) 5% of Consolidated Tangible Assets of the Borrower and
its Restricted Subsidiaries at the time such Investment is made.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower and its Restricted Subsidiaries, taken as a
whole, to or in favor of any Person, except that, so long as no Default exists
or would result therefrom:

(a) any Relevant Party may merge or consolidate with one or more Loan Parties;
provided that if the Borrower is a party to such merger or consolidation, it
shall be the continuing or surviving Person, and otherwise a Loan Party shall be
the continuing or surviving Person;

(b) any Restricted Subsidiary that is not a Loan Party may merge or consolidate
with the Borrower or any Restricted Subsidiary; provided that if the Borrower or
a Restricted Subsidiary that is a Loan Party is a party to such merger or
consolidation, it shall be the continuing or surviving Person;

 

104



--------------------------------------------------------------------------------

(c) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party;

(d) any Restricted Subsidiary that is not a Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Restricted Subsidiary; and

(e) each of the Borrower and any of its Restricted Subsidiaries may merge into
or consolidate with any Person other than the Borrower or any of its
Subsidiaries; provided, however, that in each case, immediately after giving
effect thereto (i) in the case of any such merger or consolidation to which the
Borrower is a party, the Borrower is the surviving Person and (ii) in the case
of any other merger to which any Relevant Party (other than the Borrower) is a
party, such Relevant Party is the surviving Person.

7.05 Dispositions. Make any Disposition except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of (i) inventory, (ii) equipment, (iii) Cash Equivalents,
(iv) overdue accounts receivable in connection with the compromise or collection
thereof (and not in connection with any financing transaction), and (v) leases,
subleases, rights of way, easements, licenses, and sublicenses that,
individually and in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Borrower or its Restricted Subsidiaries and do
not materially detract from the value or the use of the property which they
affect, in each case in the ordinary course of business;

(c) Dispositions of equipment, Easements or Real Property to the extent that
replacement property is acquired, substantially contemporaneously therewith;

(d) Dispositions of property (i) by any Loan Party to any other Loan Party or
(ii) by a Restricted Subsidiary that is not a Loan Party to the Borrower or any
Restricted Subsidiary;

(e) Dispositions in the nature of Liens permitted by Section 7.01 or permitted
by 7.03 or 7.04;

(f) other Dispositions not exceeding $5,000,000 in aggregate book value in any
fiscal year; or

 

105



--------------------------------------------------------------------------------

(g) so long as no Default exists or would result therefrom, Dispositions of
assets not otherwise permitted under this Section 7.05 if, (i) determined as of
the date of each such Disposition and after giving effect thereto, the aggregate
book value of the assets sold under this subsection (g) in any fiscal year of
the Borrower does not exceed $25,000,000 and (ii) at least 75% of the purchase
price received by the applicable Relevant Party shall be in cash;

(h) Dispositions of property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such property), in each case upon or after receipt of the
condemnation proceeds or insurance proceeds of such condemnation or casualty, as
applicable;

(i) Dispositions of Equity Interests of Unrestricted Subsidiaries;

(j) Dispositions consisting of the abandonment or lapse of any registrations or
any applications for registration of any intellectual property in the ordinary
course of business; and

(k) Dispositions described in Schedule 7.05(k);

provided, however, that any Disposition pursuant to Section 7.05(c),
Section 7.05(f), Section 7.05(g), or to the extent consideration therefor
exceeds $5,000,000, Section 7.05(i), shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) (i) each Loan Party may make Restricted Payments to any other Loan Party,
(ii) each Restricted Subsidiary that is not a Loan Party may make Restricted
Payments to the Borrower or any Restricted Subsidiary and (iii) so long as no
Default exists or would be caused thereby, each Restricted Subsidiary may make
Restricted Payments to any Person other than a Relevant Party that owns a direct
Equity Interest in such Restricted Subsidiary, so long as no Person other than a
Restricted Subsidiary receives more than its ratable share of such Restricted
Payments, determined according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payments are being made;

(b) the Borrower and each Restricted Subsidiary may declare and make dividends
or distributions payable solely in Equity Interests of such Person;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

(d) the Borrower and each Restricted Subsidiary may make Restricted Payments
described in Schedule 7.06(d);

 

106



--------------------------------------------------------------------------------

(e) the Borrower may purchase, redeem or otherwise acquire its common Equity
Interests from the underwriters of the initial public offering of the Borrower
in connection with any exercise of their “greenshoe” option as contemplated by
the Registration Statement; and

(f) so long as no Default or Event of Default exists or would be caused thereby,
and only to the extent permitted by its Partnership Agreement, the Borrower may
make distributions to the holders of its Equity Interests up to the amount of
Available Cash.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower (other than a Loan Party), whether or not in the
ordinary course of business, if such transaction involves consideration in
excess of $1,000,000 or is otherwise material to the business of the Borrower
and its Restricted Subsidiaries, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate;
provided that this Section does not prohibit (i) any Investment permitted under
Section 7.03, (ii) any merger, dissolution, liquidation, consolidation or
Disposition permitted under Section 7.04, (iii) any Restricted Payment permitted
under Section 7.06, (iv) the execution, delivery and performance of the Material
Contracts listed on Schedule 5.07 as in effect on the date of this Agreement or,
if applicable, to the extent modified as permitted under this Agreement or
(v) the consummation of the Transactions.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) requires the grant of a Lien that would be in violation of Section 7.01, or
(b) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to, or otherwise transfer property to or invest in the Borrower or any
Guarantor, except for any agreement in effect (A) on the date hereof and set
forth on Schedule 7.09 or (B) at the time any Subsidiary becomes a Restricted
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Restricted Subsidiary of the
Borrower, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of the
Borrower; provided, however that this clause (ii) shall not prohibit provisions
customarily included in the terms of Indebtedness incurred pursuant to
Section 7.02(f) or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens in favor of the Administrative Agent for
the benefit of the Secured Parties on property of such Person; provided,
however, that this clause (iii) shall not prohibit (X) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(e) solely to the extent any such

 

107



--------------------------------------------------------------------------------

negative pledge relates to the property financed by or the subject of such
Indebtedness, (Y) customary limitations and restrictions contained in, and
limited to, specific leases, licenses, conveyances and other contracts or
(Z) customary non-assignment provisions in purchase and sale or exchange
agreements or similar operational agreements, which restrict the transfer,
assignment or encumbrance of the assets subject thereto.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, (a) to purchase or carry margin stock (within the meaning of
Regulation U issued by the FRB) or (b) in violation of such Regulation U.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Commencing with the Measurement Period
ending December 31, 2013, permit the Consolidated Interest Coverage Ratio as of
the end of any Measurement Period to be less than 2.50 to 1.00.

(b) Consolidated Total Leverage Ratio. Commencing with the Measurement Period
ending December 31, 2013, permit the Consolidated Total Leverage Ratio as of the
end of any Measurement Period to be greater than 4.00 to 1.00. Notwithstanding
the foregoing, commencing with the Measurement Period ending on the last day of
the fiscal quarter in which a Notes Offering occurs, and as of the end of any
Measurement Period thereafter, the maximum permitted Consolidated Total Leverage
Ratio shall increase to 4.50 to 1.00.

(c) Consolidated Senior Secured Leverage Ratio. Commencing with the Measurement
Period ending on the last day of the fiscal quarter in which a Notes Offering
occurs, and as of the end of any Measurement Period thereafter, permit the
Consolidated Senior Secured Leverage Ratio to be greater than 3.50 to 1.00.

For purposes of any calculation for determining pro forma compliance with this
Section 7.11 concurrently with or after a Notes Offering, the higher ratio in
clause (b) shall be used and the ratio in clause (c) shall be tested.

7.12 Amendments of Organization Documents. Amend the Partnership Agreement or
any of its Organization Documents in a manner that, taken as a whole, is
materially adverse to the Lenders.

7.13 Accounting Changes. Make any (a) elective change in accounting policies or
reporting practices, except as required by GAAP or as approved by the Borrower’s
independent certified public accountants, or (b) change of fiscal year.

 

108



--------------------------------------------------------------------------------

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any subordinated
Indebtedness, except regularly scheduled or required repayments or redemptions
of Indebtedness set forth in Schedule 7.02 and refinancings and refundings of
such Indebtedness in compliance with Section 7.02(c).

7.15 Amendment, Etc. of Indebtedness. Amend or modify in any manner any term or
condition of any Indebtedness incurred pursuant to Section 7.02(f) if, after
giving effect to such amendment or modification as if made at the time such
Indebtedness were issued, such Indebtedness would not have been allowed to be
issued pursuant to Section 7.02(f).

7.16 Swap Contracts. Enter into any Swap Contract unless such Swap Contract:

(a) is made (i) with a Person that is, at the time such Swap Contract is made,
either a Lender or an Affiliate of a Lender, or (ii) with another counterparty
rated at least A- or better by S&P or A3 or better by Moody’s; and

(b) is entered into to hedge the Relevant Parties’ exposure to fluctuations in
prices or rates (or to wholly or partially offset or unwind previous Swap
Contracts) and not for speculative purposes.

7.17 Deposit Accounts, Securities Accounts and Commodity Accounts.

(a) Neither the Borrower nor any other Loan Party shall hereafter establish and
maintain, or otherwise deposit, allow to be deposited or hold any funds in, any
deposit account (other than Excluded Bank Accounts), unless it complies with the
provisions regarding such accounts set forth in the Security Agreement
(including, without limitation, the notice provisions and the control agreement
requirements).

(b) Neither the Borrower nor any other Loan Party shall create, incur, assume or
permit to exist, directly or indirectly, any Lien or other claim on any deposit
account, securities account or commodity account or the funds deposited therein
(other than Liens permitted by Section 7.01).

 

109



--------------------------------------------------------------------------------

7.18 Material Contracts. Neither the Borrower nor any Restricted Subsidiary may
amend or modify or grant any waiver or release under or terminate in any manner
any Material Contract, if such amendment, modification, waiver, release or
termination would be materially adverse to the Lenders or affect the
assignability of any such contract or agreement in a manner that would have an
adverse effect on the rights of the Secured Parties in the Collateral (including
in such agreement as Collateral).

7.19 Limitations on Activities of Borrower. Without limiting any restrictions on
the Borrower otherwise set forth in this Article VII, the Borrower shall
not conduct or engage in any operations or business other than (i) those
incidental to its ownership of the Equity Interests of its Subsidiaries,
(ii) the maintenance of its legal existence, (iii) the performance of the Loan
Documents, (iv) guaranteeing the obligations of its Subsidiaries to the extent
permitted by this Agreement, (v) performance under the Partnership Agreement
(vi) providing indemnification to officers and directors, (vii) any activities
incidental to any of the foregoing, (viii) incurring Indebtedness permitted by
Section 7.02 (other than Section 7.02(e)), (ix) consummating the Transactions
and (x) entry into, and performance of, the Material Contracts to which it is a
party.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, Swingline
Loan or any L/C Obligation or deposit any funds as Cash Collateral in respect of
L/C Obligations, or (ii) pay within five days after the same becomes due, any
interest on any Loan, Swingline Loan or on any L/C Obligation, any fee due
hereunder, or other amount payable hereunder or under any other Loan Document;
or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with respect
to the Borrower and any Subsidiary existing on the Closing Date only), 6.07,
6.11, 6.18, or ARTICLE VII; or

(c) Other Defaults. Any Relevant Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof to the Borrower from the
Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Relevant

 

110



--------------------------------------------------------------------------------

Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect (except with respect to such representations, warranties,
certifications or statements of fact which are expressly qualified by
materiality, which shall be incorrect or misleading in any respect) when made or
deemed made; or

(e) Cross-Default. (i) Any Relevant Party (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with or without the giving of notice, if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Relevant Party is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Relevant Party is an Affected Party (as
so defined) and, in either event, the Swap Termination Value owed by such
Relevant Party as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Relevant Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Relevant Party and is not released, stayed, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against any Relevant Party, (i) one or more
final judgments or orders in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim

 

111



--------------------------------------------------------------------------------

and does not dispute coverage) or (ii) one or more non-monetary judgments that
have had, or that could reasonably be expected to have, a Material Adverse
Effect, and, in either case, there is a period of 30 consecutive days during
which a stay of enforcement of such final judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect or (ii) the Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the Obligations
(other than (A) contingent indemnification, expense reimbursement or yield
protection obligations and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made), ceases to be in full force and effect; or any Relevant Party or any
Affiliate thereof asserts in writing that any provision of any Loan Document is
not the valid and enforceable obligation of such Relevant Party; or

(k) Change of Control. There occurs any Change of Control;

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms of the Loan Documents) cease to create a valid first priority Lien
(subject only to Permitted Encumbrances) on Collateral purported to be covered
thereby;

(m) Termination or Default under the Material Contracts. There occurs (i) any
default or defaults under the Material Contracts or (ii) any termination of the
Material Contracts, in each case of clauses (i) and (ii), that would reasonably
be expected to result in a Material Adverse Effect;

(n) Permanent or Indefinite Suspension of Operations. A period of 12 months
shall have elapsed following the Borrower or its Subsidiaries’ receipt of a
written notice from WNR or its Affiliates as to the permanent or indefinite
suspension of operations at the El Paso, Texas refinery that would reasonably be
expected to result in a Material Adverse Effect, unless the Borrower shall have,
as of the time of the expiration of such 12-month period, established
replacement business that is reasonably acceptable to the Administrative Agent
or demonstrated to the Administrative Agent’s reasonable satisfaction that
actions have been commenced to restore or replace business lost as a result of
such suspension of operations; provided, for the avoidance of doubt, that if
insurance proceeds or other cash is used by WNR or its Affiliates to satisfy all
cash obligations that would have been payable to the Borrower or any Loan Party
if the applicable Material Contract had survived to its stated term, then no
Event of Default under this clause (n) shall be deemed to have occurred as a
result of such suspension of operations; or

 

112



--------------------------------------------------------------------------------

(o) Environmental. There occurs any actual Environmental Liability that has
resulted in a Material Adverse Effect.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans, the Swingline Lender to
make Swingline Loans, and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 103% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, the Swingline Lender
to make Swingline Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under ARTICLE III) payable to
the Administrative Agent in its capacity as such;

 

113



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Swingline Lender and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders,
the Swingline Lender and the L/C Issuer arising under the Loan Documents and
amounts payable under ARTICLE III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Swingline Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swingline Loans, L/C Borrowings and Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize 103% of that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.14; and

Last, the balance, if any, after all of the Obligations (other than
(A) contingent indemnification, expense reimbursement or yield protection
obligations, in each case, as to which no claim has been made and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash

 

114



--------------------------------------------------------------------------------

Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of ARTICLE IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders, the Swingline Lender and the L/C Issuer hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly set forth in Sections 9.06 and 9.10(a), the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, the Swingline Lender and the L/C Issuer, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank), the Swingline Lender
and the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender, the Swingline Lender and the L/C
Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this ARTICLE IX and ARTICLE X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may

 

115



--------------------------------------------------------------------------------

accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender, the Swingline
Lender or the L/C Issuer.

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

116



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, the making of a Swingline Loan or the issuance of a Letter
of Credit, that by its terms must be fulfilled to the satisfaction of a Lender,
the Swingline Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender, the Swingline Lender or the
L/C Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Swingline Issuer, the
L/C Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a Lender with an office in the United
States, or an Affiliate of any such Lender with an office in the United States;
provided, however, if no Lender or Affiliate of a Lender is so appointed, then
such successor does not need to be a Lender or an Affiliate of a Lender but
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may

 

117



--------------------------------------------------------------------------------

on behalf of the Lenders, the Swingline Lender and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders, the Swingline Lender or the L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender, the Swingline Lender and the L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swingline Lender and L/C Issuer. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of Wells Fargo as the retiring Swingline Lender
and L/C Issuer, (ii) the retiring Swingline Lender and L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit issued by Wells Fargo.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender, the
Swingline Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender, the Swingline Lender and the L/C Issuer also
acknowledges that it will, independently and without

 

118



--------------------------------------------------------------------------------

reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers, Documentation Agent or Co-Syndication Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swingline Lender or the
L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan, Swingline Loan or L/C Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Swingline Loans, L/C Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Swingline Loan, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Swingline Lender, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Swingline Lender, the L/C Issuer and the Administrative Agent under
Sections 2.03(h) and (i), 2.08 and 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender, Swingline Lender
and the L/C Issuer to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Swingline Lender and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the

 

119



--------------------------------------------------------------------------------

L/C Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender, the Swingline Lender or
the L/C Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender, the Swingline Lender or the L/C Issuer or in any such
proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank), the
Swingline Lender, the L/C Issuer and the other Secured Parties irrevocably
authorize the Administrative Agent to take the following actions, and the
Administrative Agent hereby agrees to take such actions upon the Borrower’s
request:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of all of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit that have been Cash Collateralized or as to which other
arrangements reasonably satisfactory to the Administrative Agent, the Swingline
Lender and the L/C Issuer shall have been made), (ii) that is sold or Disposed
of or to be sold contemporaneously with the release of such Lien or Disposed of
as part of or in connection with any sale or Disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Sections 7.01(h), (n) or (o).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral or other
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral or other property
from the assignment and security interest granted under the Collateral Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents and this Section 9.10.

 

120



--------------------------------------------------------------------------------

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) or any Guaranty (including the release of any
Guaranty) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this ARTICLE IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders or the Administrative Agent at the direction of the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than
Section 4.01(d)(i)), without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any scheduled date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to any Lender hereunder or under such other
Loan Document without the written consent of such Lender;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, Swingline Loan or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend (i) the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan, Swingline Loan or L/C Borrowing or to
reduce any fee payable hereunder;

 

121



--------------------------------------------------------------------------------

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) except as provided in Section 9.10, release all or substantially all of the
Collateral in any transaction or series of related transactions (other than as
contemplated by the Loan Documents), without the written consent of each Lender;
or

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Engagement Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
and (iv) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
without the consent of such Defaulting Lender (A) the Commitment of such Lender
may not be increased or extended, (B) the amount of principal payable to such
Lender may not be reduced (except as provided in Section 2.15) and (C) the
voting provisions hereof with respect to such Lender may not be amended without
the consent of such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

122



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Borrower, the Administrative Agent, the Swingline Lender or the
L/C Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such Person in writing to the other parties; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire or
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swingline Lender and the L/C Issuer hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender, the Swingline Lender or the
L/C Issuer pursuant to ARTICLE II if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such

 

123



--------------------------------------------------------------------------------

notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Swingline
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the Swingline Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Swingline Lender and the L/C Issuer. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

124



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, the Swingline Lender, L/C Issuer and
Lenders. The Administrative Agent, the Swingline Lender, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including electronic
and telephonic Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Swingline Lender, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reasonable reliance by such Person on each notice purportedly
given by or on behalf of the Borrower. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
Swingline Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the Swingline Lender and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Swingline Lender) hereunder
and under the other Loan Documents, (d) any Lender from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.12) or
(e) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law, and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the

 

125



--------------------------------------------------------------------------------

Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c), (d) and (e) of the preceding proviso and subject to
Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one primary outside counsel and
one local counsel in each applicable jurisdiction, as necessary, and, in the
case of an actual or perceived conflict of interest, additional conflicts
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Swingline Lender in connection with the extension of any Swingline Loan or any
demand for payment thereunder, (iii) all reasonable out-of-pocket expenses
incurred by the L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iv) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
any Lender or Swingline Lender or the L/C Issuer (including the reasonable fees,
charges and disbursements of outside counsel), in connection with the
enforcement or protection of its rights under this Agreement and the other Loan
Documents, including, without limitation, its rights under this Section, and in
connection with Loans made or Letters of Credit issued hereunder, including all
such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Swingline
Lender and the L/C Issuer, the Joint Lead Arrangers and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including the reasonable
fees, charges and disbursements of outside counsel), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan, Swingline Loan

 

126



--------------------------------------------------------------------------------

or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or its Related Parties, (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee or its
Related Parties for breach in bad faith of such Indemnitee’s or its Related
Parties’ obligations hereunder or under any other Loan Document, if the Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction or (z) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from a dispute among or between Indemnitees and not
involving (i) any act or omission of the Borrower or (ii) such Indemnitee’s
capacity or role as an agent or arranger with respect to the Loan Documents or
the Loans; provided further that payments of expenses with respect to the
negotiation, preparation, due diligence, administration, syndication, closing
and enforcement of any of the Loan Documents will be limited to those provided
for under Section 10.04(a). This Section 10.04(b) shall not apply with respect
to taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing (and
without limiting its obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).

 

127



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. No Indemnitee shall be liable to the
Borrower, its Affiliates or any other Person, and the Borrower and its
Affiliates will not be liable to any Indemnitee, its Affiliates or any other
Person, for any claim on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan, Swingline Loan or Letter
of Credit or the use of the proceeds thereof; provided, that, nothing contained
in this Section 10.04(d) shall limit the Borrower’s indemnification obligations
with respect to indirect, consequential or punitive damage claims, to the extent
of the indemnification provided in Section 10.04(b). No Indemnitee referred to
in Section 10.04(b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor accompanied by reasonably
detailed supporting information.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Swingline Lender and the L/C Issuer, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the Swingline Lender, the L/C
Issuer or any Lender, or the Administrative Agent, the Swingline Lender, the L/C
Issuer or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Swingline Lender, the L/C Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender, the
Swingline Lender and the L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders, the Swingline Lender and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

128



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.06(b),
(ii) by way of participation in accordance with the provisions of
Section 10.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.06(d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Swingline Lender, the L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in Swingline Obligations and
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise

 

129



--------------------------------------------------------------------------------

consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed and to the extent the Borrower has not responded within five Business
Days after receipt of written request for consent, the Borrower shall be deemed
to have consented) shall be required unless (1) an Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that initially establishes or
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that initially
establishes or increases the obligation of the assignee to participate in
exposure under any Swingline Loan (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

130



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender, or any of its Subsidiaries, or any Person who, upon becoming
a lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural person or (D) to any Ineligible Institution.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the

 

131



--------------------------------------------------------------------------------

Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans, Swingline Loans and L/C Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swingline Lender or the
L/C Issuer, sell participations to any Person (other than a natural person, a
Defaulting Lender, an Ineligible Institution or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swingline Obligations and L/C Obligations) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (iv) such Participant
must agree to be bound by Section 10.07. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that delays or reduces any
payment to such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations
therein) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.06(b); provided such Participant agrees to
be subject to the provisions of Section 3.06 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment,

 

132



--------------------------------------------------------------------------------

loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over it; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Resignation as Swingline Lender and L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to Section 10.06(b),
Wells Fargo may, upon 30 days’ notice to the Borrower and the Lenders, resign as
Swingline Lender and Wells Fargo may upon 30 days’ notice to the Borrower and
the Lenders, resign as L/C Issuer. In the event of any such resignation as
Swingline Lender and L/C Issuer, the Borrower shall be entitled to appoint from
among the Lenders a successor Swingline Lender and L/C Issuer hereunder;
provided, however, that no failure by the Borrower or the Lenders to appoint any
such successor shall affect the resignation of Wells Fargo as Swingline Lender
and Wells Fargo as L/C Issuer. If Wells Fargo resigns as Swingline Lender and
Wells Fargo resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the Swingline Lender and L/C Issuer hereunder with
respect to all Swingline Loans and Letters of Credit outstanding as of the
effective date of its resignation as Swingline Lender and L/C Issuer and all
Swingline Obligations and L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor Swingline Lender and L/C Issuer and the successor Swingline Lender’s
and L/C Issuer’s acceptance thereof, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender and L/C Issuer, and (b) the successor Swingline Lender
and L/C Issuer shall issue swingline loans and letters of credit in substitution
for the Swingline Loans and the Letters of Credit, if any, outstanding at the
time of

 

133



--------------------------------------------------------------------------------

such succession or make other arrangements satisfactory to Wells Fargo to
effectively assume the obligations of Wells Fargo with respect to such Swingline
Loans and Wells Fargo Letters of Credit.

(h) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, any assignment or participation made by a Lender in violation of
the provisions of this Section 10.06 (including, without limitation, as a result
of the making of any such assignment or the sale of any such participation
(i) to an Ineligible Institution (unless the requisite consent has been
obtained) or (ii) without any other required consent of the Borrower) shall be
void ab initio and, in the case of assignments, the Ineligible Institution shall
be deleted from the Register, and the Borrower shall be entitled to seek
specific performance to unwind any such assignment or participation in addition
to any other remedies available to the Borrower at law or in equity.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or by any order of any court
or administrative agency or in any pending legal or administrative proceeding or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.13(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower, (h) to the extent requested by any Person providing insurance
to the Administrative Agent, the Lenders, the Swingline Lender or the L/C Issuer
relating to the Borrower and its obligations hereunder, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Swingline Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any of its
Affiliates, which source is not to the knowledge of the Administrative Agent,
any Lender, the Swingline Lender, the L/C Issuer or any of their respective
Affiliates in breach of any confidentiality obligations owing to the Borrower or
any of its Affiliates with respect to such Information, or (j) to the extent
needed to obtain a Committee on Uniform Securities Identification Procedures
(CUSIP) number.

 

134



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
any Relevant Party or any Subsidiary or Affiliate thereof relating to any
Relevant Party or any Subsidiary thereof or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender, the Swingline Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Relevant Party or any Subsidiary or Affiliate thereof
from a source that is not to the knowledge of the Administrative Agent, any
Lender, the Swingline Lender, the L/C Issuer or any of their respective
Affiliates in breach of any confidentiality obligations owing to any Relevant
Party or any Subsidiary or Affiliate thereof with respect to such Information,
provided that, in the case of information received from a Relevant Party or any
Subsidiary or Affiliate thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders, the Swingline Lender and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Swingline Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Swingline Lender or the L/C Issuer, irrespective of
whether or not such Lender, the Swingline Lender or the L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender, the Swingline Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting

 

135



--------------------------------------------------------------------------------

Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the Swingline Lender,
the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Swingline Lender, the L/C Issuer or their respective Affiliates
may have. Each Lender, the Swingline Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any

 

136



--------------------------------------------------------------------------------

investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Swingline
Lender or the L/C Issuer, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower or such assignee shall pay to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall receive payment of an amount equal to the outstanding
principal of its Loans, Swingline Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

137



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment is reasonably expected to result in a reduction in such
compensation or payments thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Upon receipt by the Lender being replaced of all amounts
required to be paid to it pursuant to this Section 10.13, the Administrative
Agent shall be entitled (but not obligated) and authorized to execute an
Assignment and Assumption on behalf of such replaced Lender, and any such
Assignment and Assumption so executed by the Administrative Agent and the
replacement Lender shall be effective for purposes of this Section 10.13 and
Section 10.06.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT

 

138



--------------------------------------------------------------------------------

PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, and WFS and STRH, in their
capacities as Joint Lead Arrangers, are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, WFS and STRH, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, WFS and STRH
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not

 

139



--------------------------------------------------------------------------------

been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent, WFS nor STRH has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, WFS and STRH and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent, WFS nor STRH has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, WFS and STRH with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA Patriot Act. Each Lender that is subject to the USA Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the USA Patriot
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

140



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WESTERN REFINING LOGISTICS, LP By: Western Refining Logistics GP, LLC, its
general partner By:  

/s/ Jeffrey S. Beyersdorfer

Name:   Jeffrey S. Beyersdorfer Title:   Senior Vice President – Treasurer and
Assistant Secretary

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, Swingline Lender and L/C
Issuer By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SunTrust Bank, as a Lender By:  

/s/ John Kovarik

Name:   John Kovarik Title:   Vice President

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Credit Agricole Corporate & Investment Bank, as a Lender By:  

/s/ David Gurghigian

Name:   David Gurghigian Title:   Managing Director By:  

/s/ Michael Willis

Name:   Michael Willis Title:   Managing Director

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Joselin Fernandes

Name:   Joselin Fernandes Title:   Associate Director

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:  

/s/ Chad Greene

Name:   Chad Greene Title:   Officer

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Ronald E. McKaig

Name:   Ronald E. McKaig Title:   Managing Director

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Daniel K. Hansen

Name:   Daniel K. Hansen Title:   Vice President

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Vontoba Terry

Name:   Vontoba Terry Title:   Corporate Banking Officer

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as a Lender By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Bank USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

Western Refining Logistics, LP – Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch, as a Lender By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signatory

 

Western Refining Logistics, LP – Signature Page to Credit Agreement